Everette William Johnson v. State of Maryland, No. 11, September Term, 2021. Opinion
by Hotten, J.


CRIMINAL LAW – INDICTMENTS AND CHARGING INSTRUMENTS – DUPLICITOUS
CHARGES

The constitutional guarantee to a unanimous jury verdict in a criminal case may be violated
where a prosecutor introduces evidence of multiple distinct criminal incidents to prove a
crime charged as a single count. In such circumstances, the prosecutor should be required
to elect to pursue one of the incidents underlying the charge, or the jury should be provided
with a special instruction that it must unanimously agree as to which incident underlies any
conviction.

CRIMINAL LAW – INDICTMENTS AND CHARGING INSTRUMENTS – DUPLICITOUS
CHARGES – SINGLE INCIDENT OR TRANSACTION

In determining whether a series of criminal acts may underlie a single charge or multiple
charges, courts should consider whether a juror could have reasonably perceived separate
incidents, and therefore, based their convictions on different underlying material facts.
Various factors may be helpful in this inquiry, including: acts occurring at different times
or places and separated by intervening events; if the defendant reached a fork in the road
between the acts and decided to invade another interest; if the first action concluded and
the next act was motivated by a new impulse; if the jury must resolve different factual
disputes concerning each action; and if the State presented the acts as separate to the jury.
No individual factor is dispositive, as the central inquiry is whether a juror could have
reasonably perceived the incidents as separate crimes based on the evidence presented and
arguments made at trial.
Circuit Court for Baltimore County
Case No. 03-K-18-003634
Argued: October 4, 2021                                                                 IN THE COURT OF APPEALS

                                                                                               OF MARYLAND

                                                                                                     No. 11

                                                                                            September Term, 2021

                                                                                   __________________________________

                                                                                      EVERETTE WILLIAM JOHNSON

                                                                                                        v.
                                                                                         STATE OF MARYLAND
                                                                                   __________________________________

                                                                                         Getty, C.J.,
                                                                                         *McDonald,
                                                                                         Watts,
                                                                                         Hotten,
                                                                                         Booth,
                                                                                         Biran,
                                                                                         Gould,

                                                                                                   JJ.
                                                                                   __________________________________

                                                                                             Opinion by Hotten, J.
                                                                                     Getty, C.J., McDonald and Gould, JJ.,
                                                                                                    dissent.
                                                                                   __________________________________

                                                                                         Filed: March 14, 2022

                                                                                   *McDonald, J., now retired, participated in
                                                                                   the hearing and conference of this case
 Pursuant to Maryland Uniform Electronic Legal
                                                                                   while an active member of this Court; after
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.   being recalled pursuant to Maryland
                            2022-03-14                                             Constitution, Article IV, Section 3A, he
                            13:21-04:00                                            also participated in the decision and
                                                                                   adoption of this opinion.
Suzanne C. Johnson, Clerk
       Everette William Johnson (“Petitioner”) was tried in the Circuit Court for Baltimore

County for first-degree burglary, first-degree assault, second-degree assault, use of a

firearm in the commission of a crime of violence, and illegal possession of a firearm after

conviction of a disqualifying crime. He was acquitted of first-degree assault but convicted

of the remaining charges. Although evidence was presented to the jury of two incidents,

occurring within minutes of each other, that could have satisfied two counts each of first

or second-degree assault and use of a firearm in the commission of a crime of violence,

Petitioner was charged with a single count of each crime. The circuit court declined

defense counsel’s request after closing arguments that the jury be instructed that it must

unanimously agree as to Petitioner’s guilt for the same underlying incident to support a

verdict regarding those counts.

       Petitioner appealed to the Court of Special Appeals, which affirmed the circuit court

in a 2-1 decision. The majority found that no special unanimity instruction or election

between incidents was required, determining there was only a single ongoing incident at

issue, as the two allegedly separate incidents occurred within a short period of time and

space, and all in furtherance of Petitioner’s burglary. The dissent disagreed, identifying

the commission of two separate assaults involving two different weapons, and thus,

concluded that Petitioner’s conviction did not comply with the constitutional guarantee of

a unanimous jury verdict for criminal defendants.

       We granted certiorari to address the following question:

       Whether a defendant’s right to a unanimous jury verdict is violated when the
       State presents evidence of multiple incidents at trial to prove a single charged
       count, in absence of an election between the incidents or a special jury
       instruction?

We answer in the affirmative and reverse the decision of the Court of Special Appeals.

                     FACTUAL AND PROCEDURAL BACKGROUND

                                 The Underlying Incident

       On August 1, 2018, Petitioner entered an unoccupied and unlocked house in

Catonsville, Maryland. Sometime later, the homeowner, Jeanne Robin, returned with her

minor son and discovered Petitioner in her attic. Ms. Robin testified that when she

discovered Petitioner, he was holding her husband’s antique rifle, which she believed to be

inoperable and not loaded. She attempted to wrestle the rifle from Petitioner’s hands, but

Petitioner told her “this thing is loaded” and cycled its lever, which was the rifle’s

mechanism for allowing ammunition to be loaded. Ms. Robin then testified that she

became concerned that the rifle was actually operable, since she had previously assumed

that its lever was jammed. She yelled for her son, who was downstairs, to go outside, and

she ran down the attic stairs. While Ms. Robin was downstairs, she called 911 to report

the home invader, retrieved her handgun from a lockbox located in her bedroom closet,

loaded the gun with bullets located in a different location from the lockbox, and then

returned to the bottom of the stairs.

       Armed with her handgun, Ms. Robin shouted up to Petitioner from the bottom of

the attic stairs that she had called the police and would shoot him if he tried to come down

the stairs. She testified that she was surprised to find Petitioner in the same place she had

left him, stating:

                                             2
       [I]n this whole thing, he has not fled. I have time to go down the stairs. Get
       into my bedroom. Into my closet. Open the lockbox. Get my gun. Get the
       speed loader. Load the gun. Close the gun. Get back to the door, and the
       man is still at the top of the stairs.

Ms. Robin closed and leaned against the attic stair door, attempting to detain Petitioner

until the police arrived.1 Petitioner, however, came down the stairs, managed to push

through the door, and struggled with Ms. Robin over control of her handgun. During that

struggle, the handgun discharged through Ms. Robin’s right hand. Petitioner ultimately

escaped from the home with Ms. Robin’s handgun.2 He was apprehended by police shortly

thereafter.

                                    Legal Proceedings

   A. Circuit Court Proceeding

       Petitioner was tried in the Circuit Court for Baltimore County for one count of first-

degree burglary, one count of first-degree assault, one count of second-degree assault, one

count of use of a firearm in the commission of a crime of violence, and one count of illegal

possession of a regulated firearm after being convicted of a disqualifying crime. During

closing arguments, the State made the following statements, among others, pertaining to

the assault and use of a firearm in the commission of a crime of violence charges:

       He committed a first -- committed a first[-]degree burglary without question.
       He used a crime of violence during the first -- handgun -- firearm during the



       1
          Ms. Robin testified that she was motivated to detain Petitioner because she feared
that if he left the house, he would encounter her son who was outside on the porch.
       2
       Petitioner had previously dropped a backpack filled with items from the Robins’
home on the attic stairs, as it had gotten stuck while he pushed through the attic door.
                                             3
       commission of that first[-]degree burglary, initially that rifle he grabbed and
       also the handgun.

       He also committed a first[-]degree assault during the burglary, and that was
       initially pulling the rifle on her, and then also the struggle over the gun and
       shooting her in the hand.

And again, in its closing rebuttal, the State argued:

       It could not be anymore clear that the defendant is guilty as charged.

       Guilty of the first[-]degree burglary of their home.

       Guilty of the first[-]degree assault of Ms. Robin, not only up in the attic when
       he arms himself with their rifle, but when we move downstairs to the struggle
       and him firing that handgun. Firing that bullet through her hand.

       Guilty of using that handgun in the commission of those crimes.

       Guilty of using that rifle upstairs to try to complete the burglary.

       Guilty of using that handgun during the struggle. And then guilty of being a
       person who has been convicted of a disqualifying crime and being in
       possession of that handgun. The defendant is guilty on all counts.

       Thank you.


       Thereafter, defense counsel requested that the court provide a supplemental

instruction to the jury that “what they’re finding [Petitioner] guilty or not guilty of is the

allegation of firing the gun through Ms. Robin’s hand, and that the firearm we’re talking

about is the revolver.” The State replied that the charges pertained to one continuing

criminal event and a breakdown of each individual action was unnecessary. The court

ultimately denied defense counsel’s request, reasoning that the jury had “listened to the

elements of the crime . . . [and] listened to the instructions that include that opening


                                              4
statement and closing argument are not evidence in the case.”3 The court noted, but

overruled, defense counsel’s objection to the court’s denial of its requested supplemental

instruction.

       The jury acquitted Petitioner of first-degree assault but found him guilty of all other

charges levied against him, including second-degree assault and use of a firearm in the

commission of a crime of violence.4

   B. Opinion of the Court of Special Appeals

       Petitioner filed a timely appeal to the Court of Special Appeals, asking whether the

circuit court “abused its discretion in failing to provide a supplemental instruction after the

State argued in closing that the jury could rely on either of two distinct incidents to find

[him] guilty of crimes that were charged as single counts.”5 Johnson, 2021 WL 408845,

at *1. The Court of Special Appeals affirmed the circuit court in a 2-1 unreported opinion.

Id. at *3. Citing to Cooksey v. State, 359 Md. 1, 752 A.2d 606 (2000) and Mohler v. State,




       3
        The jury was given the following general unanimity instruction: “[y]our verdict
must represent the considered judgment of each juror and must be unanimous. In other
words, all 12 of you must agree.”
       4
         As recognized by the Court of Special Appeals, the issues raised in Petitioner’s
appeal and subsequent petition for writ of certiorari to this Court only pertain to his second-
degree assault and use of a firearm in the commission of a crime of violence convictions.
Johnson v. State, No. 1329, Sept. Term, 2019, 2021 WL 408845, at *1 (Md. Ct. Spec. App.
Feb. 5, 2021).
       5
        Unrelated to his appeal to this Court, Petitioner also asked the Court of Special
Appeals, “[w]hether the trial court abused its discretion in refusing to ask potential jurors
during voir dire whether they had strong feelings about firearm laws in this State or
country.” Id. at *1. The Court held that it did not. Id. at *4.
                                              5
120 Md. 325, 87 A. 671 (1913), the majority reasoned that all of Petitioner’s conduct “was

committed as part of a single incident[]” that was “in furtherance of the burglary.” Id. at

*3. The majority specifically focused on the fact that all of the alleged criminal actions

occurred within a short span of time and space. Id. at *3.

       Judge Friedman dissented, disagreeing that Petitioner’s actions were all part of a

single incident. Id. at *4 (Friedman, J., dissenting). His opinion stated:

       As I understand the record, there were allegations of two separate assaults—
       one at the top of the stairs, one at the bottom of the stairs—in two different
       modalities, and even involving two separate weapons. If the State had
       charged both assaults, Johnson might well have been convicted of both. As
       it is, however, the State only charged one but specifically told the jury it could
       convict on evidence of either. As a result, in my view, we cannot know of
       which assault Johnson was convicted. Although it might not seem likely, it
       is possible that the jury was divided on whether to convict of the assault at
       the top of the stair[s] and divided on whether to convict of the assault at the
       bottom of the stairs, but all agreed to convict him of either one assault or the
       other. Because we don’t know, I don’t think this conviction complied with
       our constitutional requirements. See Cooksey v. State, 359 Md. 1, 8–9, 752
       A.2d 606, 609–610 (2000). I respectfully dissent.

Id. (Friedman, J., dissenting) (footnote omitted).

       Petitioner filed a petition for certiorari to this Court, which we granted on May

11, 2021. Johnson v. State, 474 Md. 633, 255 A.3d 170 (2021).

                                       DISCUSSION

                                    Standard of Review

       This Court has held that “[t]he decision of whether to give supplemental instructions

is within the sound discretion of the trial judge and will not be disturbed on appeal absent

a clear abuse of discretion.” Sidbury v. State, 414 Md. 180, 186, 994 A.2d 948, 951 (2010);


                                               6
see also Lovell v. State, 347 Md. 623, 657, 702 A.2d 261, 278 (1997) (“Whether to give a

jury supplemental instructions in a criminal cause is within the discretion of the trial

judge.”). The discretion afforded to a trial court, “is not unlimited; when the issue is

whether a constitutional right has been infringed, we make our own independent

constitutional appraisal.” Crosby v. State, 366 Md. 518, 526, 784 A.2d 1102, 1106 (2001).

                                 Contentions of the Parties

       Petitioner argues that the circuit court erred in failing to give the jury a special

unanimity instruction or require the State to elect a single incident as the basis for criminal

liability where it presented evidence of two distinct incidents, either of which could have

supported a conviction for second-degree assault and use of a firearm in the commission

of a crime of violence. Petitioner contends that the incident with the rifle at the top of the

attic stairs was distinct from the incident at the bottom of the stairs with the handgun, first,

because the State told the jury in closing arguments that the two events were distinct,

second, because the two incidents involved different legal theories and factual issues, and

finally, because the events were not so close in space and time as to constitute a single

incident. Thus, Petitioner argues that the State should have been required to elect between

the two incidents, or, the jury should have been instructed that it must be unanimous as to

which underlying incident supported its conviction.

       The State counters that the Court of Special Appeals correctly determined that

Petitioner’s encounters with Ms. Robin were part of a single continuous incident, and

therefore, that a special unanimity instruction or election between incidents was not


                                               7
required. It reasons that the events occurred within a short period of time and in a confined

space, and denies that the prosecutor portrayed the incidents as separate a trial.

            Multiple Charges and the Right to a Unanimous Jury Verdict

       Article 21 of the Maryland Declaration of Rights and the Sixth Amendment of the

United States Constitution guarantee criminal defendants the right to a unanimous jury

verdict. MD. CONST., Decl. of Rts. art. 21 (“That in all criminal prosecutions, every man

hath a right to . . . a speedy trial by an impartial jury, without whose unanimous consent he

ought not to be found guilty.”); U.S. CONST. amend. VI; see also Ramos v. Louisiana, 140

S. Ct. 1390, 1391 (2020) (holding that the “Sixth Amendment right to a jury trial—as

incorporated against the States by way of the Fourteenth Amendment—requires a

unanimous verdict to convict a defendant of a serious offense[]”).            “Unanimity is

indispensable to the sufficiency of the verdict.” Jones v. State, 384 Md. 669, 683, 866 A.2d

151, 159 (2005) (emphasis omitted) (quoting Ford v. State, 12 Md. 514, 549 (1859)).

       The constitutional right to a unanimous jury verdict is threatened when a charge

levied against a criminal defendant is duplicitous. See Cooksey, 359 Md. at 9–10, 752 A.2d

at 610. This Court has long defined duplicity as “the joinder of two or more distinct and

separate offenses in the same count.” Id. at 7, 752 A.2d at 609 (quoting State v. Warren,

77 Md. 121, 122, 26 A. 500, 500 (1893)). Duplicitous charges create a constitutional

unanimity concern because a court cannot be certain “that a verdict rendered on a

duplicitous count truly represents the unanimous agreement of the jury as to each offense

charged in the count[,]” or whether some jurors found guilt on one offense but not the other,


                                              8
and vice versa. Id. at 9–10, 752 A.2d at 610. The prohibition against duplicitous charges

has also been codified as a rule of pleading in Maryland Rule 4-203(a).6

       This Court’s prohibition on duplicitous charges has generally addressed charges that

were duplicitous on their face. See, e.g., Cooksey, 359 Md. at 4–5, 752 A.2d at 607 (holding

an indictment was duplicitious that charged a criminal defendant with committing a sexual

offense by engaging in a “sexual act” in a “continuing course of conduct” over the time

span of a year, in a single count); Kirsner v. State, 183 Md. 1, 6, 36 A.2d 538, 540 (1944)

(holding an indictment duplicitous that charged, in a single count, various violations of the

Baltimore City building code). The same constitutional unanimity concerns arise where

the State presents evidence of multiple distinct incidents to prove a crime charged as a

single count, namely, that the jury will not unanimously agree as to which criminal incident

the defendant committed.7 See Cooksey, 359 Md. at 9, 752 A.2d at 610 (“[J]ury unanimity


       6
          Maryland Rule 4-203(a) provides that two or more offenses are permitted to “be
charged in separate counts of the same charging document if the offenses charged are of
the same or similar character or are based on the same act or transaction or on two or more
acts or transactions connected together or constituting parts of a common scheme or plan.”
(Emphasis added). In Cooksey, we described this Rule as an “indirect[]” codification of
the prohibition against duplicity in the criminal context, reasoning that “[b]y limiting what
may be charged even in separate counts of a single charging document, the Rule rather
clearly precludes the charging of separate offenses in a single count.” 359 Md. at 8, 752
A.2d at 609.
       7
         This issue is distinguishable from the question presented in Watts v. State, where
the court found that a jury was not required to unanimously agree whether the modality
through which a defendant committed second-degree assault in a single action was battery
or intent to frighten. 457 Md. 419, 440, 179 A.3d 929, 941 (2018). In contrast, the present
issue concerns factually separate incidents and the requirement that jurors must be
unanimous as to which factual incident underlies a guilty verdict.

                                             9
concerns arise because a court cannot always be certain that a verdict rendered on a

duplicitous count truly represents the unanimous agreement of the jury as to each offense

charged in the count.”). In such circumstances, the majority of our sister states have

determined that it is proper to require the prosecutor to elect between the various incidents

or to give a special jury instruction, informing the jurors that they must agree that the

defendant is guilty based on the same underlying criminal incident.8

       In Cooksey, this Court examined at length the rule against duplicitous charges and

under what circumstances separate criminal acts may permissibly be combined to create a

single punishable offense.9 359 Md. at 7–11, 752 A.2d at 609–11. This Court found that


       8
         See, e.g., Ramsey v. State, 355 P.3d 601, 602 (Alaska Ct. App. 2015) (“When the
State presents evidence that a defendant committed multiple different acts that could each
support a criminal conviction, the court is required to instruct the jury that [it] must be
factually unanimous as to which act the defendant committed.”) (footnote omitted);
Williams v. United States, 981 A.2d 1224, 1228 (D.C. 2009) (“[W]hen a single count
encompasses two (or more) factually separate criminal incidents, the Sixth Amendment
requirement of a unanimous verdict obliges the judge to instruct the jury that it must reach
unanimous agreement as to a particular incident in order to find the defendant guilty as
charged.”) (footnote omitted); Ayers v. State, 844 A.2d 304, 309 (Del. 2004) (“A specific
unanimity instruction is required . . . if one count encompasses two separate incidents,
either of which could support a defendant’s conviction for a particular charge.”) (cleaned
up); State v. Allen, 232 P.3d 861, 864 (Kan. 2010) (“In a multiple acts case, either the State
must inform the jury which act to rely upon in its deliberations or the court must instruct
the jury to agree on the specific criminal act.”); Commonwealth v. Palermo, 125 N.E.3d
733, 742 (Mass. 2019) (holding a special juror unanimity instruction “is required when, on
a single charged offense, the prosecutor presents evidence of separate, discrete incidents,
any one of which would suffice by itself to make out the crime charged”) (internal
quotations omitted).
       9
         In that case, this Court considered whether it was unconstitutionally duplicitous
for a defendant to be charged with a single count of a sexual offense in the second degree
and a single count of a sexual offense in the third degree based on a series of sexual offenses
                                                                                 (continued. . .)
                                               10
there are at least four different, but occasionally overlapping, contexts in which such an “e

pluribus unum approach”10 is permitted:

       (1) when the acts are committed as part of a single incident or transaction;
       (2) when they are simply descriptive of a single offense; (3) when they are
       committed at different times but in a continuing course of conduct with a
       single objective; and (4) when a single offense may be committed in two or
       more different ways.

Id. at 11, 752 A.2d at 611. Charging a series of criminal acts that falls into one of these

categories under a single count will not violate constitutional and statutory prohibitions of

duplicitous charges. See id., 752 A.2d at 611.

                  Petitioner’s Actions as a Single Incident or Transaction11

       The central disagreement in this case is whether the sequence of events,

commencing with Petitioner allegedly “brandishing” the rifle in the Robins’ attic and



(. . . continued)
committed at different times over an extended period of time on the same victim. Cooksey,
359 Md. at 3, 752 A.2d at 607. We found that those charges were facially duplicitous, as
a second- or third-degree sexual offense is a “single-act” crime that could not encompass
in one count various distinct incidents occurring over a prolonged period of time. Id. at 23,
752 A.2d at 618. This Court went on to find that the charges of sexual child abuse under
Maryland Code, Article 27, § 35C, repealed by Acts 2002, c. 26, § 1, eff. Oct. 1, 2002,
based on the same conduct were not unconstitutionally duplicitous, as “abuse” under the
statutory definition could be committed either through a single act or a continuing course
of conduct consisting of multiple acts. Id. at 23–24, 752 A.2d at 618.
       10
         The phrase “e pluribus unum,” meaning “out of many, one” was used in Cooksey
to describe circumstances in which separate criminal acts may combine to create a single
punishable offense. 359 Md. at 11, 752 A.2d at 611; see also e pluribus unum, MERRIAM-
WEBSTER, https://perma.cc/9N45-25PN (last visited Nov. 30, 2021).
       11
         The Dissent argues that Petitioner’s constitutional duplicity challenge is not
preserved for appellate review for a myriad of reasons. See Johnson v. State, No. 11 Sept.
                                                                           (continued. . .)
                                             11
concluding with the struggle over the handgun and the shooting of Ms. Robin’s hand,

constitutes a “single incident or transaction” as discussed in Cooksey, 359 Md. at 11, 752



(. . . continued)
Term, 2021, slip op. at 19–38 (Gould, J., dissenting). Maryland Rule 8-131(b)(1) provides
that:
         Prior Appellate Decision. Unless otherwise provided by the order granting
         the writ of certiorari, in reviewing a decision rendered by the Court of Special
         Appeals or by a circuit court acting in an appellate capacity, the Court of
         Appeals ordinarily will consider only an issue that has been raised in the
         petition for certiorari or any cross-petition and that has been preserved for
         review by the Court of Appeals. Whenever an issue raised in a petition for
         certiorari or a cross-petition involves, either expressly or implicitly, the
         assertion that the trial court committed error, the Court of Appeals may
         consider whether the error was harmless or non-prejudicial even though the
         matter of harm or prejudice was not raised in the petition or in a cross-
         petition.
Here, neither the State’s brief to this Court, nor its brief to the Court of Special Appeals
alleged that Petitioner’s constitutional duplicity argument was not preserved for appellate
review. See Johnson, 2021 WL 408845, at *1 n.4. We are therefore not required to
consider the issue under Md. Rule 8-131(b)(1).
         The Dissent nonetheless argues that we should sua sponte exercise our discretion to
consider the preservation issue at this late stage and reject Petitioner’s constitutional claim
on those grounds alone. Johnson, slip op. at 35–38 (Gould, J., dissenting). We do not
agree. This Court has stated that “except in most extraordinary circumstances, we will
consider on an appeal resulting from a grant of a writ of certiorari only those questions
raised in the petition and matters relevant to those questions[.]” Walston v. Sun Cab Co.,
267 Md. 559, 569, 298 A.2d 391, 397 (1973). We have declined to consider even “errors
of Constitutional dimension” where a party fails to preserve the issue for appeal. See
Robinson v. State, 410 Md. 91, 103, 976 A.2d 1072, 1079 (2009). We are much less
compelled to exercise our discretion to consider an argument that would prevent Petitioner
from asserting a constitutional right, where such an argument has never been advanced by
the State. We do not agree with the Dissent that defendants will have a tactical advantage
as a result of our opinion. See Johnson, slip op. at 36–38 (Gould, J., dissenting). We are
not dismissing the obligation of defendants to preserve a duplicity claim at trial. Rather,
we are declining to comment on the merits of Petitioner’s failure to preserve his duplicity
claim at trial because the State never made an argument on such grounds either before this
Court or the Court of Special Appeals. Neither do we agree with the Dissent that the
substance of our rule on duplicitous charges, set forth below, should prevent us from
deciding the duplicity issue without considering the preservation of the argument. See id.
                                              12
A.2d at 611. See Johnson, 2021 WL 408845, at *2–3. The Court of Special Appeals found

that it was, reasoning that “[a]ll of [Petitioner’s] conduct while in the Robin home were

[sic] in furtherance of the burglary[]” and that the whole of his confrontation with Ms.

Robin “occurred within a short span of time and in a somewhat confining space[.]” Id. at

*3. We do not agree that this was a sufficient basis for determining whether Petitioner’s

two encounters with Ms. Robin constituted a “single incident or transaction.” Cf. Bussie

v. State, 115 Md. App. 324, 335, 693 A.2d 49, 54 (1997) (maintaining “that mere physical

closeness and chronological syncopation of criminal activity are not alone sufficient to

render evidence of other crimes mutually admissible based upon ‘same transaction’

relevance”).

       In Cooksey, we cited to State v. Warren, as an example of a circumstance where

multiple criminal acts could be considered a “single incident or transaction.” 359 Md. at

11–12, 752 A.2d at 611. Warren involved a defendant charged in a single count with

stealing various sums of money belonging to several different owners, at the same time.

77 Md. at 121, 26 A. at 500. This Court held that “the stealing of several articles at the

same time, whether belonging to the same person or to several persons, constituted but one

offense.   It is but one offense because the act is one continuous act,––the same

transaction[,]” and therefore concluded that the value of the stolen property could be

aggregated to determine whether the offense constituted grand or petit larceny. Id. at 122–

23, 26 A. at 501. In Stoddard v. State, this Court explained that it was dispositive for the

“single transaction” theory that the offenses in Warren were committed “at the same time.”


                                            13
395 Md. 653, 670, 911 A.2d 1245, 1254 (2006) (summarizing the discussion of Warren in

Cooksey, 359 Md. at 11, 752 A.2d at 611). Unlike the theft at issue in Warren, some

crimes, including ordinary assault, “tend to be committed in a single continuous episode

rather than in a series of individually chargeable acts.” Owens v. United States, 497 A.2d

1086, 1096 (D.C. 1985). “The fact that a criminal episode of assault involves several blows

or wounds, and different methods of administration, does not convert it into a case of

multiple crimes . . . .” Id.

       A. The Standard for Determining a Single Incident or Transaction

       This Court has yet to outline a guiding standard for trial courts in determining

whether a course of conduct involving separate criminal acts may be considered a singular

incident or transaction, in order to satisfy the constitutional requirement of juror unanimity.

As discussed above, underlying this Court’s prohibition on duplicitous charges are

concerns of being unable to discern from a guilty verdict rendered on a duplicitous count

whether the jury unanimously found guilt as to any of particular offense contained in the

count. See Cooksey, 359 Md. at 9–10, 752 A.2d at 610. As such, any inquiry into whether

a series of criminal acts underlying a single charged crime may be considered a “single

incident or transaction,” id. at 11, 752 A.2d at 611, must center on whether a juror could

reasonably perceive separate criminal incidents underlying the singular charge and base

their convictions on such different underlying incidents. In circumstances where a charge

is not facially duplicitous but becomes duplicitous based on evidence of multiple distinct




                                              14
incidents presented at trial to prove a single charged count, we agree with our sister states12

that the prosecutor should be required to elect between the incidents, or the jury should be

provided with a special instruction that it must unanimously agree as to which distinct

criminal incident underlies its decision to convict.13

       The District of Columbia Court of Appeals applied a similar standard in Hagood v.

United States, 93 A.3d 210 (D.C. 2014), to facts somewhat analogous to those at issue here.

That case involved two defendants who were tried for attempting to break into the same

apartment twice while armed within a span of ten minutes but were each charged with only

a single count of first-degree burglary and assault with a deadly weapon. Id. at 214–15.

The court found that, “[i]n determining whether a special unanimity instruction was

required, we need only determine that it was possible, based on the evidence, for the jury

to reasonably perceive separate incidents and then base [its] convictions on different factual

predicates.” Id. at 220–21. In making this determination, it outlined a list of factors to


       12
            See supra note 8.
       13
           In Cooksey, this Court rejected the State’s suggestion of resolving issues posed
by facially duplicitous pleadings by requiring the State to elect between incidents at the
end of trial or giving the jury a special unanimity instruction. 359 Md. at 26–27, 752 A.2d
at 619–20. This Court correctly determined that allowing a trial to proceed on a duplicitous
count until its conclusion would be an inefficient and ineffective method of addressing the
issues posed by facially duplicitous pleadings, which can be identified and addressed
before a trial commences. Id., 752 A.2d at 619–20. Ideally, of course, the issue will be
avoided by a prosecutor charging multiple counts where there is evidence of multiple
distinct incidents that could meet the definition of a crime. However, in circumstances
where duplicity concerns arise only as evidence is presented and arguments are made at
trial, the solutions of the State electing between the incidents or giving the jury a special
unanimity instruction satisfy constitutional unanimity requirements without the need for a
new trial.
                                              15
consider when determining whether the actions underlying a criminal charge are factually

distinct, including:

       (1) when the acts have occurred at different times and were separated by
       intervening events, (2) when they occurred in different places, (3) when the
       defendant has reached a fork in the road and has decided to invade a different
       interest, or (4) when the first act has come to an end and the next act is
       motivated by a fresh impulse.

Id. at 218 (internal quotations omitted) (quoting Gray v. United States, 544 A.2d 1255,

1258 (D.C. 1988)). The court emphasized that these factors are not dispositive but rather

“offer guideposts in resolving the central question in determining whether a special

unanimity instruction was required: whether a reasonable jury ‘must have’ agreed upon

one particular set of facts as the factual predicate for the verdict or whether some jurors

‘could have’ believed one set of facts while other jurors could have believed another.” Id.

       In the same vein as Hagood, Maryland case law grappling with whether certain

incidents may be considered a part of the “same transaction” in other contexts has focused

on whether there was either a break in time or a separating intervening event between the

incidents. See, e.g., Kelley v. State, 402 Md. 745, 757, 939 A.2d 149, 156 (2008) (quoting

Richardson v. Commonwealth, 489 S.E.2d 697, 700 (Va. App. 1997)) (holding that in

determining whether the theft of various items can be considered a part of the same larceny

under the common law “single larceny doctrine,” factors to consider include “the location

of the items stolen, the lapse of time between their taking, the general and specific intent

of the thief, the number of owners, and whether intervening events occurred between the

takings”); Purnell v. State, 375 Md. 678, 698, 827 A.2d 68, 80 (2003) (holding that two


                                            16
charges of resisting arrest violated double jeopardy because all the criminal activity

occurred in the same place and time and “there was no break, for any appreciable time, in

the sequence of events, which could categorize the counts charged as separate and distinct

acts”); Smith v. State, 232 Md. App. 583, 600, 158 A.3d 1154, 1164 (2017) (finding that

evidence of the defendant spitting was admissible to support the charge of threatening a

state official because the spitting and oral threats occurred in the same location, in the same

half hour interview, and there were no intervening events separating the two incidents);

Washington v. State, 200 Md. App. 641, 653, 28 A.3d 164, 171 (2011) (finding that, for

double jeopardy purposes, the fleeing or eluding police charges that began in a car chase

and ended in a foot chase were based on one “act or transaction,” as there “was no lapse in

time in which [the officer] ceased trying to apprehend the appellant and the appellant

ceased trying to get away, only to have the attempt to stop and attempt to get away resume

later”). As such, we conclude that the Hagood factors, with a particular focus on a lapse

in time and intervening events between incidents, may be helpful in determining whether

a juror might perceive a series of acts underlying a criminal charge as distinct incidents.

       Although we conclude that the four Hagood factors are helpful, the factors are not

dispositive, to our inquiry. 93 A.3d at 218–19. In determining whether a reasonable juror

might perceive incidents as distinct, is it also helpful to consider whether the jury was

tasked with resolving different factual disputes pertaining to the incidents.             This

methodology was utilized by the Arizona Court of Appeals in State v. Klokic in determining

that a defendant’s actions of twice pointing a gun in a threatening manner during a single


                                              17
road rage incident should have been considered two separate assaults. 196 P.3d 844, 850

(Ariz. Ct. App. 2008). The court reasoned the defendant provided different defenses as to

each alleged assault, and thus “there [was] a distinct possibility that the jury was not

unanimous as to the act or acts that gave rise to Klokic’s criminal liability.”14 Id. at 850–

51.

       Finally, we must consider whether the State invited the jury to perceive the incidents

as separate.   The likelihood that a reasonable juror will perceive multiple incidents

underlying a single charged count is enhanced if the prosecutor encourages them to

perceive them as distinct. Many of our sister states have come to the same conclusion. The

New Mexico Supreme Court in State v. Consaul, required a special jury instruction on

unanimity where the “prosecutor invited the jury to convict [the defendant] of child abuse

whether or not the jury agreed on what criminal act [he] actually committed.” 332 P.3d

850, 855 (N.M. 2014). The court reasoned that “[j]urors should not be left free, let alone

encouraged by the prosecutor, each to go his or her own way when it comes to determining

what criminal conduct—if more than one act is alleged—caused the child’s harm. The jury




       14
          Although Klokic involved distinct affirmative defenses, its reasoning was not so
limited. It relied in part on the Arizona Supreme Court decision in State v. Davis, which
found the inclusion of two incidents of sexual assault under the same count to be
duplicitous because the defendant had an alibi for one incident and offered evidence that
the victim had sexual contact with a different individual for the other incident. Id. at 849
(summarizing State v. Davis, 79 P.3d 64, 76 (2003) (en banc)); id. at 851 (“Thus, as in
Davis, although some jurors might have dismissed Klokic’s claims across the board, it is
entirely possible that different jurors believed different facts with respect to each of the
acts.”).

                                             18
needs to agree unanimously on what conduct caused harm to the child.” Id. at 855.

Similarly, the California Supreme Court found in People v. Diedrich that although a charge

of bribery could logically take place over a long period of time, a special unanimity

instruction was required because the prosecutor argued to the jury that the “crime [was]

completed” after the first of two incidents evidencing bribery. 643 P.2d 971, 980 (Cal.

1982).15

       B. Application to this Case

       Applying the standard discussed above to the facts of this case, we conclude that the

jury could have reasonably perceived two distinct assaults and two distinct uses of a firearm

in the commission of a crime of violence from the evidence presented and arguments made

in Petitioner’s trial. Although the two incidents were separated by only a matter of minutes,

there were intervening events between the alleged assault with the rifle at the top of the

stairs and the alleged assault with the handgun at the bottom of the stairs. Ms. Robin ran

downstairs, called 911, retrieved her handgun from a lockbox, loaded the gun with bullets



       15
         See also Hagood, 93 A.3d at 220 (“From this evidence of two confrontations and
the government’s characterization during closing arguments of appellants’ actions as ‘two
burglaries’ and ‘two shootings,’ the jury could reasonably have perceived two factually
distinct burglaries and assaults.”); State v. White Face, 857 N.W.2d 387, 395–96 (S.D.
2014) (holding that because “the State invited the jury to convict on either incident” of
child abuse, it could not “be reasonably certain that White Face was found guilty by a
unanimous jury”); State v. Cordeiro, 56 P.3d 692, 709 (Haw. 2002) (holding that a special
unanimity instruction was required because, among other things, the prosecutor
“represented to the jury that only a single offense was committed but that either act could
support a guilty verdict as to first degree robbery[]”); Perley v. State, 947 So. 2d 672, 674
(Fla. Dist. Ct. App. 2007) (“By allowing the State to tell the jury it could convict Perley
for either instance of escape, the trial court compromised the jury’s ability to render a
unanimous verdict.”).
                                             19
located in a different location from the lockbox, and returned to the bottom of the stairs.

These intervening events were explicitly emphasized by the State through the testimony of

Ms. Robin and in the prosecutor’s closing arguments. In her testimony at trial, Ms. Robin

recounted the intervening events between the two incidents, stating:

       . . . I see [Petitioner] still somehow walking down -- in this whole thing, he
       has not fled. I have time to go down the stairs. Get into my bedroom. Into
       my closet. Open the lockbox. Get my gun. Get the speed loader. Load the
       gun. Close the gun. Get back to the door and the man is still at the top of
       the stairs.

       So at this point, I’m totally weirded out. I mean, at no point has this guy tried
       to bolt. He hasn’t -- it was really weird that he just was sauntering down my
       stairs.

The State reiterated this point in its closing arguments, stating:

       You can hear [Ms. Robin’s] description of having to go, you know into the
       other room, into her bedroom. Into the wall safe. Open the wall safe. Get
       the gun out, and then get the ammunition from another place, close by but a
       different place. It takes times [sic] to do all those things. And to call 911 at
       the same time.

       What does [Petitioner] do[?] He sticks around. He gets his backpack. . . .
       what does he do while she’s doing those things downstairs, instead of run out
       of the home, get out of there as quick as possible[?] Remember the language
       that she used. I think the word was “sauntering” when she came back and
       she saw him coming back down the steps. He’s still trying to make his crime
       succeed.

(Emphasis added).

       This emphasis on Petitioner’s affirmative decision to “stick[] around” can also be

categorized as a “fork in the road” moment where Petitioner decided to “invade a different

interest[]” pursuant to the third Hagood factor. See Hagood, 93 A.3d at 218. While Ms.

Robin was in her bedroom, Petitioner had a clear opportunity to leave, but instead

                                              20
affirmatively chose to stay in the exact same place she had left him. It was not until Ms.

Robin returned to the stairs with her gun minutes later and informed Petitioner that the

police were on their way, that he attempted to leave the attic.

       For similar reasons, when Ms. Robin ran down the stairs after her initial encounter

with Petitioner, it is clear that “the first act ha[d] come to an end and the next act [was]

motivated by a fresh impulse[]” pursuant to the fourth Hagood factor. Id. at 218. When

Ms. Robin ran down the stairs and into her bedroom, the alleged threat of immediate bodily

harm as a result of Petitioner brandishing the rifle and telling her that it was loaded had

come to an end. The incident at the bottom of the stairs also appeared to be motivated by

a fresh impulse from the Petitioner. Rather than attempting to continue the burglary, as the

State argued he was attempting to do in the attic while Ms. Robin was downstairs, when

Petitioner struggled with Ms. Robin to get out of the attic stairway door, it appeared that

he was trying to leave the house before the police arrived. Thus, Petitioner was motivated

by a “fresh impulse[]” in his encounter with Ms. Robin at the bottom of the stairs. See id.

at 218. This is further evidenced by fact that Petitioner abandoned the backpack filled with

the Robin’s stolen items during his struggle at the bottom of the stairs.

       The distinction between the incident at the top of the stairs with the rifle and the

incident at the bottom of the stairs with the handgun comes into even greater relief when

we focus on the charge of a use of a firearm in the commission of a crime of violence. The

two incidents involved the use of two separate firearms at two distinct times. Petitioner

not even aware of the existence of Ms. Robin’s handgun at the time he used the rifle to


                                             21
frighten Ms. Robin. Petitioner’s impulse to shoot Ms. Robin with the handgun did not arise

until the handgun was introduced by Ms. Robin – after Petitioner had already used the rifle

to frighten Ms. Robin at the top of the stairs. This clear demarcation between the uses of

the two firearms, in turn, aids in distinguishing between the two assaults, both of which

were premised on Petitioner’s use of the firearms.

       The parties dispute whether the incident at the top of the stairs with the rifle and the

incident at the bottom of the stairs with the handgun should be characterized as occurring

in the same place pursuant to the second Hagood factor. The State argues that these two

incidents did occur in the same place, namely, the stairs to the attic, while Petitioner

describes them as occurring in two different places: in the attic at the top of the attic steps

and outside the door at the bottom of the steps. For purposes of our analysis, it is not

important whether the incidents are described as occurring in the same place or different

places. More critical is the separation of the two incidents as discussed above, namely, the

break in the action and intervening events that created a “fork in the road” during which

Petitioner made an affirmative decision to “stick[] around.” See id. at 218.

       Further bolstering our determination that a jury could have reasonably perceived the

incidents as separate is the fact that the jury was tasked in this case with resolving different

factual disputes pertaining to each incident. The State alleged in support of its assault and

use of a firearm in the commission of a crime of violence charges that during the episode

at the top of the attic stairs, Petitioner brandished the rifle to Ms. Robin and told her “this

thing is loaded[.]” Defense counsel disputed this allegation, claiming that Petitioner was


                                              22
holding the rifle, not in an attempt to threaten Ms. Robin, but in an attempt to steal it,

focusing on the fact that Ms. Robin never testified that Petitioner pointed the rifle at her,

but rather that he held it upright and titled it backwards. Defense counsel also disputed

whether Petitioner told Ms. Robin that the rifle was loaded or cycled its lever, pointing to

her failure to tell police who interviewed her shortly after about those details of the incident.

Pertaining to the incident at the bottom of the stairs, defense counsel disputed the assault

and use of a firearm in the commission of a crime of violence charges by arguing that

Petitioner was simply trying to leave the house, grabbed the handgun to prevent Ms. Robin

from shooting him, and that the gun went off accidently during their struggle. It is possible

that some jurors believed defense counsel’s version of the incident with the rifle, and it is

possible that other jurors believed defense counsel’s version of the incident with the

handgun. We have no way of knowing, based on its guilty verdict, whether a unanimous

jury found Petitioner guilty of second-degree assault or use of a firearm in the commission

of a crime of violence for either incident.

       Finally, this Court finds it conceivable that a reasonable juror could have believed

there to be two distinct incidents underlying the assault and use of a firearm in the

commission of a crime of violence charges because the State encouraged the jury to view

the incidents as separate at trial. During closing arguments, the State told the jury that

Petitioner committed a first-degree assault “initially [by] pulling the rifle on [Ms. Robin],

and then also [in] the struggle over the gun and shooting her in the hand.” Again, in closing

rebuttal arguments, the State urged the jury to find Petitioner “[g]uilty of the first-degree


                                               23
assault of Ms. Robin, not only up in the attic when he arms himself with their rifle, but

when we move downstairs to the struggle and him firing that handgun. Firing that bullet

through her hand.” (Emphasis added). In a similar way, the State bifurcated the incidents

underlying the use of a firearm in the commission of a crime of violence charge, stating

that Petitioner’s use of a firearm during the burglary included “initially [the] rifle he

grabbed and also the handgun.” It similarly went on to state in its closing rebuttal

arguments that the jury should find Petitioner “[g]uilty of using that rifle upstairs to try and

complete the burglary[] [and] [g]uilty of using that handgun during the struggle.” In

addition, the State’s emphasis on the break between the incidents and the time period when

Ms. Robin went downstairs, called 911, and retrieved her gun, similarly invited the jury to

perceive the incidents as separate.

       In applying this standard, we reiterate that the course of events should not be viewed

from the prospective of Ms. Robin or Petitioner, but from the prospective of a reasonable

juror. Here, the State’s emphasis at trial on the intervening events between the incidents

and Petitioner’s affirmative decision to “stick around” during that time, as well as State’s

presentation of the incidents as separate in its closing, make it particularly likely that a

reasonable juror could perceive two separate incidents instead of one. Tasking the jury

with resolving different factual disputes pertaining to each of the incidents further

reinforced the likelihood that it could view them as separate. This is true even though, as

the Dissent points out, it is possible that neither Ms. Robin nor the Petitioner actually

viewed any “fork in the road” or differing motivation between their two encounters. See


                                              24
id. at 218 (“[O]ur inquiry focuses on the jury’s perception of the evidence presented at trial.

It does not focus on the defendant’s choice of actions at the time of the alleged crime.”)

(Emphasis omitted).

       Petitioner’s case is comparable to Hagood, where the District of Columbia Court of

Appeals determined a single charge of attempted armed burglary and assault with a

dangerous weapon to be duplicitous. Id. at 220–21. In that case, two armed men attempted

to break into an apartment, but its occupants were able to successfully push them out. Id.

at 214–15. The men briefly went outside, but a few minutes later they entered the same

apartment but again were quickly pushed out by its occupants. Id. at 215. Shots were fired

during both of these encounters. Id. The court found that a special unanimity instruction

was necessary for the charges of attempted armed burglary and assault with a dangerous

weapon, reasoning, in part, that

       [w]hile it is true that both incidents occurred at the same apartment, involved
       the same parties, and took place within a relatively short time—
       approximately ten minutes—of each other, these facts alone are not
       determinative. It is significant that in this case, when the trial is viewed as a
       whole, the jury was presented with evidence of what the government referred
       to in closing as “two burglaries” and “two shootings[.]”

Id. at 219–20 (footnote and internal citations omitted). The court emphasized that “a single

purpose and a single criminal action are not necessarily the same thing,” and pointed out

that the jury in that case was tasked with resolving different factual disputes pertaining to

two incidents, making it such that a jury could “reasonably perceive separate incidents and

then base [its] convictions on different factual predicates.” Id. at 221. The same is true in



                                              25
Petitioner’s case, as the State emphasized the separation between two incidents at trial, and

the jury was tasked with resolving different factual disputes as to each incident.

       We do not agree with the Dissent’s assertion that Petitioner’s case is more akin to

Guevara v. United States, 77 A.3d 412 (D.C. 2013). Johnson, slip op. at 12–14 (Gould, J.,

dissenting). In that case, the District of Columbia Court of Appeals found that a special

unanimity instruction was not required where three separate threats to a victim’s life were

made during the course of his hour-long abduction. Guevara, 77 A.3d at 418–19. The

defense never requested a special unanimity instruction at trial, and the court found that the

trial court did not commit plain error by failing to give such an instruction. Id. at 419–20.

In addition to considering that all of the threats occurred during the abduction and that they

were communicated in the same manner, to the same person, and with the same intent, the

court pointed to the fact that the jury was tasked with resolving the same factual dispute as

to each threat, namely, whether the victim had correctly identified the defendant as one of

the perpetrators.16 Id. at 420–21. Thus, “if the jury rejected [defendant’s] defense as to

one of the threats, it necessarily rejected it as to all three threats[.]” Id. at 421. As discussed

above, the same is not true in Petitioner’s case, as some jurors could have easily believed

defense counsel’s theory that Petitioner was not threatening Ms. Robin with the rifle in the




       16
          Although we characterize this consideration as resolving a factual dispute, the
District of Columbia Court of Appeals refers to this as a consideration of whether the
incidents were “legally separate,” meaning that different legal defenses could applied to
each. Id. at 421. It is unimportant for our purposes how exactly this consideration is
framed.

                                                26
attic but stealing it instead, and not believed its theory that the handgun was accidently

discharged into her hand, or vice versa. We reiterate that no single factor is dispositive,

and the central inquiry remains whether jurors could have reasonably perceived the

incidents as separate, such that some of them could have based their conviction on an

entirely different set of underlying facts than other jurors.17

       Considering the foregoing, we conclude that the jury could have reasonably

perceived two separate incidents underlying the second-degree assault and use of a firearm

in the commission of a crime of violence charges. As such, the incidents cannot be

categorized as a “single incident or transaction[,]” such that the State’s decision to charge

only a single count of second-degree assault and use of a firearm in the commission of a

crime of violence could be considered not unconstitutionally duplicitous. See Cooksey 359

Md. at 11, 752 A.2d at 611.




       17
           Contrary to the Dissent’s assertions, we cannot deduce, based on the jury’s
acquittal of Petitioner’s first-degree assault charge, which factual incident underlies the
jury’s conviction for second-degree assault and use of a firearm in the commission of a
crime of violence. See Johnson, slip op. at 3–5 (Gould, J., dissenting). This Court has
expressly permitted factually inconsistent verdicts, which are “illogical merely[,]”
although not legally inconsistent. McNeal v. State, 426 Md. 455, 466, 44 A.3d 982, 988
(2012). This is because we have recognized that “[j]uries may engage in internal
negotiations, compromise, or even make mistakes; however, we cannot divine whether the
inconsistency is the product of lenity. We will not risk disturbing a verdict for the wrong
reasons.” Id. at 472, 44 A.3d at 992. Because we permit a jury’s verdict to be factually
inconsistent, or in other words, illogical, we cannot not make logical deductions about the
facts that must underly one jury verdict based on the jury’s verdict on another charge.
                                              27
       Petitioner’s Actions as a Continuing Course of Conduct with a Single Objective

       Although Petitioner’s actions cannot be categorized as a “single incident or

transaction[,]” they could still satisfy this Court’s rule against duplicitous charges if they

can be categorized as a “continuing course of conduct with a single objective[.]” Cooksey,

359 Md. at 11, 752 A.2d at 611. Although the Court of Special Appeals’ majority

determined that Petitioner’s actions constituted a single ongoing incident, it also relied on

the following quote from Mohler, 120 Md. at 327–28, 87 A. at 671–72:

       If the acts alleged are of the same nature and so connected that they form one
       criminal transaction, they may be joined in one count, although separately
       considered they are distinct offenses. If they can be construed as stages in
       one transaction and are not inherently repugnant, the count will not be bad
       for duplicity.

Johnson, 2021 WL 408845, at *3. Mohler and this exact quote were used by this Court in

Cooksey to describe the “continuing course of conduct[]” exception to duplicitious charges.

359 Md. at 12–13, 752 A.2d at 612. Thus, in-as-much as that theory was relied on by the

Court of Special Appeals in reaching its conclusion, this Court will consider whether the

theory is applicable to Petitioner’s case.

       Mohler involved a defendant charged with a single count of malfeasance in office

based on allegations that he had, by virtue of his office, unlawfully and corruptly accused

a man of selling goods without a license, corruptly obtained a warrant and arrested that

man, coerced him to pay money to a justice of the peace without a trial, and then received

part of that sum from the justice of the peace. 120 Md. at 326–27, 87 A. at 671. The court




                                             28
concluded that the single charge of malfeasance in office was not unlawfully duplicitous,

reasoning:

       The particular misconduct with which the appellant was charged was that he
       corruptly obtained money under cover of his office. This was clearly the
       charge he was called upon to meet. The other averments in the count,
       although they may have charged distinct and separate offenses, were only
       recitals of the means taken by him to accomplish the end. Considered as a
       whole, they constitute but one transaction, and are the steps employed from
       the beginning to the end. We are therefore of the opinion that the count was
       not bad for duplicity.

120 Md. at 328, 87 A. at 672.

       We conclude that the circumstances and rationale behind Mohler are inapplicable

to Petitioner’s case. Unlike in Mohler, Petitioner’s actions at the top of the stairs with the

rifle and at the bottom of the stairs with the handgun cannot be considered merely steps

employed from the beginning to the end of a single transaction. It is not clear from the

record that the two incidents were designed to accomplish a single objective. At trial, the

State characterized Petitioner’s objective in brandishing the rifle at the top of the stairs as

continuing his burglary. Such an interpretation is bolstered by the fact that Petitioner did

not immediately flee when given the opportunity while Ms. Robin ran downstairs to get

her gun. In contrast, Petitioner’s objective during the incident at the bottom of the stairs,

culminating in the shooting of Ms. Robin’s hand, could fairly be characterized as escape.

By the time the shooting occurred, Petitioner had dropped his backpack filled with stolen

items in order to get through the door. He was no longer, as the State put it, trying “to

make his crime succeed[,]” but rather he was trying to get out of the house before the police

arrived. Thus, unlike in Mohler, the episode with the rifle and the episode with the handgun

                                              29
were not merely the steps from beginning to end of a course of conduct with the same

objective.18 Petitioner’s actions therefore cannot be characterized as a “continuing course

of conduct with a single objective[,]” so as to prevent this Court’s finding of unlawfully

duplicitous charges. See Cooksey, 359 Md. at 11, 752 A.2d at 611.

                                      CONCLUSION

       Based on the record before us, a reasonable jury could have perceived two separate

incidents underlying Petitioner’s assault and use of a firearm in the commission of a crime

of violence charges that were not a part of a continuing course of conduct with a single

objective. As such, we cannot know whether the guilty verdicts as to those charges were

based on unanimous findings of guilt with respect to either incident.            Petitioner’s

convictions therefore do not meet this Court’s constitutional standards for unanimity and

must be vacated. See MD. CONST., Decl. of Rts. art. 21; U.S. CONST. amend. VI.

                                                  JUDGMENT OF THE COURT OF
                                                  SPECIAL APPEALS IS REVERSED
                                                  WITH     INSTRUCTIONS    TO
                                                  REMAND       FOR    FURTHER
                                                  PROCEEDINGS      CONSISTENT
                                                  WITH THIS OPINION. COSTS TO
                                                  BE PAID BY RESPONDENT.




       18
         The fact that these two assaults did not have a single objective is further reflected
in the conflict between the Court of Special Appeals’ characterization of Petitioner’s
purpose, and the State’s characterization in its brief to this Court. The Court of Special
Appeals stated that both assaults were “in furtherance of the burglary.” Johnson, 2021 WL
408845, at *3. In contrast, the State claimed that the single impulse motivating Petitioner
in both encounters was escape: “[t]he whole time, Johnson was trying to escape from the
house.”
                                             30
Circuit Court for Baltimore County
Case No. 03-K-18-003634                      IN THE COURT OF APPEALS
Argued: October 4, 2021
                                                    OF MARYLAND

                                                          No. 11

                                                 September Term, 2021

                                     ______________________________________

                                           EVERETTE WILLIAM JOHNSON

                                                            v.

                                                STATE OF MARYLAND

                                     ______________________________________

                                            Getty, C.J.
                                            *McDonald
                                            Watts
                                            Hotten
                                            Booth
                                            Biran
                                            Gould,

                                                       JJ.
                                     ______________________________________

                                           Dissenting Opinion by Gould, J.,
                                       which Getty, C.J. and McDonald, J., join.
                                     ______________________________________

                                            Filed: March 14, 2022

                                     *McDonald, J., now retired, participated in the
                                     hearing and conference of this case while an
                                     active member of this Court; after being recalled
                                     pursuant to Maryland Constitution, Article IV,
                                     Section 3A, he also participated in the decision
                                     and adoption of this opinion.
       Mr. Johnson proposes “a modest rule,” namely, “[w]hen a defendant is charged with

a single count of an offense but evidence of multiple incidents is presented to the jury, the

right to a unanimous verdict requires an election by the State or an instruction that a guilty

verdict requires unanimous agreement as to which incident supports conviction.” The

Majority accepts his invitation, holding that:

       [i]n circumstances where a charge is not facially duplicitous, but becomes
       duplicitous based on evidence of multiple distinct incidents presented at trial
       to prove a single charged count, . . . the prosecutor should be required to elect
       between the incidents, or the jury should be provided with a special
       instruction that they must unanimously agree as to which distinct criminal
       incident underlies their decision to convict.

       My disagreement lies not with the Majority’s articulation of the rule, but rather in

its application of the rule to this case. As a substantive matter, this rule should not apply

here. From the jury verdict, we know that the duplicity problem that concerns the Majority

did not, in fact, come to pass. Moreover, on the core issue, I believe the jury was presented

with evidence of a single offense of assault and use of a firearm, not separate offenses.

       From a procedural standpoint, for the reasons explained below, even if the evidence

showed multiple incidents of assault and use of a firearm,1 Mr. Johnson should not be

entitled to benefit from the Majority’s holding. From the substance and timing of the

specific objection raised at trial, as well as the jury’s verdict on each of the charges, the

conclusion that Mr. Johnson waived the errors he claims on appeal is, in my view,

inescapable.




       I will use the phrase “use of a firearm” as shorthand for “use of firearm in the
       1

commission of a crime of violence.”
                                              I.

                        THE FACTS OF THIS CASE DO NOT
                      GIVE RISE TO A DUPLICITY PROBLEM

       According to the Majority, during Mr. Johnson’s singular burglary event at the

Robins’ home, the jury could have “perceived two distinct assaults and two distinct uses

of a firearm in the commission of a crime of violence from the evidence presented and

arguments made in Petitioner’s trial.” Maj. slip op. at 19. The Majority explains that

“although the two incidents were separated by only a matter of minutes, there were

intervening events between the alleged assault with the rifle at the top of the stairs and the

alleged assault with the handgun at the bottom of the stairs.” Id. I see three fatal flaws in

the Majority’s reasoning.

       First, it does not appear that the Majority has fully taken into consideration the

ramifications of the jury’s actual verdicts. Put simply, we know that the jury unanimously

acquitted Mr. Johnson of first-degree assault as to both incidents.          The Majority’s

unanimity concern is, therefore, unfounded. Second, in my view, the so-called “intervening

events” did not present Mr. Johnson with a fork in the road or time for a new impulse, as

the Majority contends. Rather, this was one continuing encounter without a single break

in the action. Third, the Majority’s conclusion is not, in my view, supported by the relevant

caselaw. I will address each issue in turn.

                                              A.

       The Majority’s fundamental concern is that the jury could have perceived the

“alleged assault with the rifle at the top of the stairs and the alleged assault with the


                                              2
handgun at the bottom of the stairs” as separate and distinct incidents, thus creating the risk

of a conviction without unanimity. According to the Majority, “[t]his clear demarcation

between the uses of the two firearms, in turn, aids in distinguishing between the two

assaults, both of which were premised on Petitioner’s use of the firearms.” Maj. slip op. at

22.

       But the jury convicted Mr. Johnson of second-degree assault and acquitted him of

first-degree assault. This means that the jury unanimously concluded that although he did

commit an assault, he didn’t commit the assault with either of the two additional elements

that elevate second-degree assault to first-degree assault—using a firearm or intending to

cause serious bodily injury. The jury’s acquittal of Mr. Johnson of first-degree assault

rendered moot any concern about the theoretical possibility that the jury could have

perceived separate assaults with separate firearms.

       We can similarly rule out any unanimity concern with respect to the use of a firearm

conviction. From a factual standpoint, there is no dispute that the handgun was discharged

during the scuffle at the bottom of the stairs. We also know that the bullet went through

Ms. Robin’s hand. The only factual issue was whether Mr. Johnson intentionally turned

the gun on Ms. Robin and pulled the trigger, as Ms. Robin testified, or whether it was an

accident, as defense counsel argued in closing. That the jury acquitted Mr. Johnson of

first-degree assault means that the jury was not unanimously convinced that Mr. Johnson

intended to turn the gun on Ms. Robin and fire it. That means at least one juror thought

that the discharge of the handgun was unintended, or put another way, an accident. And if

at least one juror thought the discharge was unintended or an accident, then we can safely

                                              3
conclude that the jury did not unanimously find that Mr. Johnson used the handgun to

commit the burglary, which was the predicate crime for the use of a firearm charge.

       That leaves the use of the Yellowboy rifle as the sole basis for the use of a firearm

conviction. One may reasonably question how the use of the rifle could support a

conviction on the use of a firearm charge but not be enough to convict on the first-degree

assault charge. In my view, these two seemingly inconsistent results are easily reconciled

by focusing on the jury instructions for these two charges.

       Based on the jury instructions given here, there was an element to the first-degree

assault charge that was not part of the use of a firearm charge: that the victim was in fact

placed in fear. As explained below, the jury was instructed that brandishing a rifle in the

commission of a first-degree burglary supported a guilty verdict for the use of a firearm

charge. But that instruction did not require the jury to find that Ms. Robin was actually

placed in fear. In contrast, one of the elements described in the jury instruction on the

intent to frighten version of assault was that the victim was, in fact, put in fear of immediate

physical harm. Thus, if the jury was unanimously convinced that Mr. Johnson used the

Yellowboy with the intent to put Ms. Robin in fear so that he could complete the burglary

without getting apprehended, but the jury was not unanimously convinced that his use of

the Yellowboy did instill fear in Ms. Robin (perhaps because she believed it was

inoperable), then a guilty verdict on the use of a firearm charge and acquittal on the first-

degree assault charge can coexist.

       In sum, the Majority posits the potential for multiple permutations of jury findings

that could support the assault and use of a firearm charges, leaving us with no basis to

                                               4
discern if the jury decided the counts unanimously. In my view, based on the evidence

presented at trial, the jury instructions, and the jury’s actual verdicts, the risk of a non-

unanimous verdict as perceived by the Majority ranges from non-existent to de minimis;

thus, any error would be harmless.2

                                             B.

       I now turn to the Majority’s determination that a jury could have reasonably viewed

the incidents with the Yellowboy and the handgun as two unique incidents separated by

intervening events. The Majority emphasizes two facts in support of this view: (1) the

incidents were separated by the time it took Ms. Robin to run down the stairs, go into her

bedroom, open her safe, get her pistol, get the loader from the bedside table, load the

weapon, all while calling 911; and (2) the fact that Mr. Johnson did not flee the scene


       2
          The Majority dismisses this analysis on the basis that factually inconsistent and
illogical jury verdicts are permitted; therefore, the Majority’s argument goes, we can’t
“deduce . . . which factual incident underlies the jury’s conviction for second-degree
assault and use of a firearm in a crime of violence.” See Maj. slip op. at 27 n.17. For
starters, the whole point of this analysis is to demonstrate that the jury’s verdicts on the
specific counts are easily reconciled with the evidence admitted at trial and the jury
instructions. Thus, there is no reason to speculate that the jury did not act rationally here.
Moreover, this precise type of exercise was conducted by the District of Columbia Court
of Appeals in Hagood v. United States, on which the Majority relies, when it determined
that the failure to give a unanimity instruction did not rise to the level of plain error.
Hagood v. United States, 93 A.3d 210, 222-24 (D.C. 2014) (“[S]ignificantly, in this case
we are able to discern the factual bases for the jury’s verdicts from the verdicts themselves,
without engaging in speculation about the jury’s thought process.”). Similarly, in a case
cited by the court in Hagood, Scarborough v. United States, 522 A.2d 869, 873-75 (D.C.
1987), the District of Columbia Court of Appeals found that the trial court’s error in not
giving the special unanimity instruction was harmless based on its analysis of the jury’s
verdict; indeed, the court said it was “not permitted to find reversible error when the only
basis for perceiving the jury’s verdict was not unanimous would be that the jury acted
irrationally.” Id. at 874. I see no persuasive reason not to engage in the same type of
analysis here.
                                              5
during that intervening period. The Majority states that once Ms. Robin ran down the stairs

to get her gun, the “alleged threat of immediate bodily harm as a result of Petitioner

brandishing the rifle and telling her that it was loaded had come to an end.” Maj. slip op.

at 21.

         The Majority maintains that the “intervening events” provided a “clear opportunity”

or a “fork in the road” for Mr. Johnson to leave the house, “but instead [he] affirmatively

chose to stay in the exact same place she had left him.” Id. at 20. The Majority states that

“when Ms. Robin ran down the stairs after her initial encounter with Petitioner, it is clear

‘the first act ha[d] come to an end and the next act [was] motivated by a fresh impulse[]’

pursuant to the fourth Hagood factor.” Id. at 21 (quoting Hagood, 93 A.3d at 218)). In my

view, when viewed from the relevant temporal perspective, no reasonable assessment of

the evidence supports these conclusions.

         Let’s begin with Mr. Johnson’s purpose that day when he entered Ms. Robin’s

home. Mr. Johnson explained in his custodial interview later that day that he was in the

car with a friend who put him up to burglarizing some homes in that neighborhood. The

plan was for Mr. Johnson to go in, steal some small items, and get out. There is no evidence

that his purpose ever changed during the entire encounter with Ms. Robin. Once Ms. Robin

came home, the evidence suggests that Mr. Johnson’s overriding purpose was to get out of

the house—the third and final part of his burglary plan. In fact, Mr. Johnson said so during

his interview—that, after she came home, he just wanted to get out of there.

         The Majority describes the steps Ms. Robin took after the scuffle over the

Yellowboy rifle in a way that creates the perception of a break in the action and cessation

                                              6
of the threat. In my view, the Majority makes the mistake of viewing the events with the

knowledge available only from hindsight. When the events are viewed from both Ms.

Robin’s and Mr. Johnson’s perspective in real time, I do not believe a jury could reasonably

find that the burglary incident could be broken down into separate incidents with an

intervening period in which the threat had ended.

       Ms. Robin came home and found an intruder in her attic, brandishing a rifle. Even

if Mr. Johnson had not brandished the rifle, from the perspective of the home’s occupants,

the presence of an uninvited and unwelcome intruder in the process of a burglary presents

a continuous threat against the safety of the persons in the home until the intruder has left

the scene for good.

       In any event, we know that Mr. Johnson was holding the rifle and that Ms. Robin

was aware of that. A rifle in the right hands, even unloaded or inoperable, can be used to

inflict serious physical injury—no different than a baseball bat or a golf club. During the

so-called intervening period, Ms. Robin did not and could not have known, in real time as

the events unfolded, whether the encounter would end without her or her son getting

attacked by Mr. Johnson.

       The recording of Ms. Robin’s 911 call shows just how fast the events unfolded and

reveals the urgency in Ms. Robin’s voice. Ms. Robin called 911 as she was running down

the stairs after trying unsuccessfully to take the rifle away from Mr. Johnson. Her first

words in the recording were: “There is an intruder in my house, I’m at [address], I am

arming myself.” Beginning just 27 seconds into the call, Ms. Robin can be heard yelling

to Mr. Johnson: “Do not come downstairs, sir, I am armed and I will absolutely use it. . . .”

                                             7
She continued to threaten to shoot him if he came downstairs and then, beginning just 51

seconds into the call, she tells the 911 operator, “I am holding the man in the attic I really

do not want to shoot anyone.” From that evidence, no reasonable jury could conclude that,

during that “intervening period,” the threat abated, or that Ms. Robin perceived that the

threat had abated, or that she would not have tried to stop Mr. Johnson if he had attempted

to leave the scene.

       Viewing the events from Mr. Johnson’s perspective yields the same conclusion. In

describing the “intervening period” as a fork in the road or an opportunity for Mr. Johnson

to act on a fresh impulse, the Majority focuses on what we now know happened in that

brief time, with the benefit of hindsight. But what did Mr. Johnson know during the 27

seconds that passed from when Ms. Robin called 911 as she was running down the stairs

until she ordered him to remain upstairs and threatened to shoot him? We know now that

Ms. Robin’s gun was stored in the closet safe, that it was unloaded, that the bullets were in

a table next to the bed, and that she had to load the gun. But how could Mr. Johnson have

known that? Mr. Johnson could only have known that the homeowner was scared, armed,

and threatening to shoot him. Indeed, for all Mr. Johnson knew, Ms. Robin kept a loaded

gun under her pillow and was ready, willing, and able to use it. No reasonable jury would

find that Mr. Johnson had a basis to perceive any fork in the road or a reasonable

opportunity to leave the scene without risking being shot by Ms. Robin.3


       3
        Relying on Hagood, the Majority maintains that we must view the events from the
perspective of what a reasonable jury would find. I agree, and my analysis does just that.
But the “fork in the road” and “new impulse” factors discussed in Hagood, and relied upon

                                              8
       The Majority posits that the jury could have concluded that the incidents at the top

and bottom of the stairs were not “designed to accomplish a single objective,” suggesting

that Mr. Johnson’s objective could have changed from completing the burglary to getting

out of the home. Maj. slip op. at 29. That strikes me as a distinction without a difference.

The goal was always the same: to get in and get out with as many stolen items as possible.

Completing the burglary could never have been accomplished without getting out of the

home. There was no basis for the jury to conclude that his objective ever changed—

particularly the “get out” part of the plan. Indeed, during his custodial interview, Mr.

Johnson told the detectives that “it all happened so fast I just wanted to get out of there[,]”

that the incident “unfolded so quickly.” In holding that the jury could have concluded that

the second incident reflected a change in plan, the Majority erred.

                                              C.

       The Majority does not point to any case from this or any other jurisdiction that

resembles the facts of this case. Instead, drawing from Hagood v. United States, 93 A.3d




by the Majority, derive from caselaw concerning the merger of sentences, where these
factors are viewed from the perspective of the defendant. 93 A.3d at 218-19. The court in
Hagood noted the different perspectives used in the “unanimity and merger analyses,” yet
acknowledged that applying the “fork in the road” test “may nevertheless be relevant in
evaluating, from the jury’s perspective, whether it was reasonable for the jury to have
concluded that the defendant was involved in one continuous incident or distinct incidents.”
Id. at 219. In other words, looking at the facts from the defendant’s perspective is a useful
tool in our evaluation of how a reasonable jury could have viewed the evidence. This
makes sense—how could a reasonable jury conclude that Mr. Johnson made a choice at a
fork in the road if the evidence, viewed from Mr. Johnson’s perspective, shows that he
could not have been aware that he was even at a fork in the road? In my view, therefore,
no reasonable jury could determine whether Mr. Johnson arrived at a “fork in the road” or
acted on a “fresh impulse” unless it viewed the evidence from Mr. Johnson’s perspective.
                                              9
210 (D.C. 2014), the Majority provides a non-exhaustive list of factors to determine

whether a group of similar acts may be considered a single incident or transaction. Those

scenarios identified in Hagood are:

       (1) when the “acts have occurred at different times and were separated by
       intervening events,” (2) when they occurred in different places, (3) “when
       the defendant has reached a fork in the road and has decided to invade a
       different interest,” or (4) “when the first act has come to an end and the next
       act is motivated by a fresh impulse.”

Id. at 218 (quoting Gray v. United States, 544 A.2d 1255, 1257 (D.C. 1988)).

       Hagood involved two separate confrontations between a handful of occupants of an

apartment and the two defendants who were initially hanging out outside the apartment

building. Id. at 219-20. Both confrontations took place in the apartment, separated in time

by about 10 minutes. Id. at 219. In the intervening period, the defendants were again

outside the apartment building, engaging in no unlawful conduct. Id. at 214-15. After

some hand gestures between one defendant and one of the occupants who was looking at

the defendants through a window, the defendants decided to again physically engage the

occupants in the apartment. Id. at 215. Both incidents involved gunshots. Id. at 219-20.

       The defendants were charged with single counts of various charges including first-

degree burglary while armed and assault with a deadly weapon, among others. Id. at 217.

Although the events unfolded as two separate incidents, the trial court did not give a special

unanimity instruction. Id. at 216. On appeal, the District of Columbia Court of Appeals

concluded that a jury could have reasonably viewed the events as separate incidents. Id. at

219-20. The court framed the issue as “whether we can conclude, upon considering the

context of the entire trial, that the jury was in ‘substantial agreement as to just what a

                                             10
defendant did’ as the factual predicate for the verdict.” Id. at 219. The court was persuaded

that the two incidents involved different conduct by the two defendants, and that there were

multiple ways in which the jurors could have viewed the two confrontations. The court

found significant that the government characterized the events as “two burglaries” and

“two shootings.” Id. at 220. Thus, the court found that it was error for the trial court not

to have given the jury the unanimity instruction.4 Id. at 221.

       This case is unlike Hagood. In Hagood, after the first incident, the defendants and

the occupants were separated—thus, no longer were the defendants in the apartment

without permission—and no longer were the defendants engaged in an illegal act. The

intervening period in Hagood marked a clean break from the prior confrontation and

afforded the defendants an opportunity to cease all contact with the apartment’s occupants.

In contrast, here, Mr. Johnson was never not engaged in an illegal act during the entire

incident, and as set forth above, viewing the events in real time, the intervening period did

not afford Mr. Johnson a fresh opportunity.

       A case that the court in Hagood took pains to distinguish—Guevara v. United

States, 77 A.3d 412 (D.C. 2013)—is instructive. See Hagood, 93 A.3d at 220 n.20.

Guevara involved a kidnapping that unfolded over the course of about an hour. 77 A.3d

at 420. The victim was kidnapped by the siblings of his ex-wife. Id. at 415. The two

defendants were one of the siblings (Demecio) and Demecio’s wife (Angela). Id. It all

started when one of the siblings demanded that the victim return certain photos. Id. The


       4
        Notably, because the defendants had not requested a unanimity instruction, the
court applied the plain error doctrine and, finding no plain error, affirmed the convictions.
                                              11
victim returned some of the photos, but the defendants thought he had more, so they drove

the victim to the victim’s brother’s house to get them. Id. After the victim retrieved the

additional photos, Demecio “seized” the victim and, with the help of one of Demecio’s

siblings and Angela, forced the victim into a van driven by Angela. Id. Angela made a

point to get out of the car and slap the victim before he was shoved into the van. Id.

       Once in the van, the victim noticed a man he didn’t recognize. Id. The unknown

man drew a knife and threatened to kill him. Id. The kidnappers drove the victim around

for less than an hour, looking for an empty street. Id. During that time, the victim received

a call on his cell phone, and the unknown man threatened to kill him if he answered it. Id.

The kidnappers then pulled the van into a wooded area. Id. Demecio and Angela restrained

the victim as the unknown man stabbed him multiple times. Id. Angela again slapped the

victim, this time with one hand while restraining him with the other. Id. They carried the

victim back to the van, drove around some more, and then dumped him on a road in a

different area. Id. Demecio threatened to kill the victim if the victim told anyone what

they had done. Id. at 416.

       Post-trial, Angela “filed a motion for judgment of acquittal,” which ultimately led

to her request for a special unanimity instruction, arguing that the jury heard evidence of

three separate threats during the entire kidnapping event. Id. at 417-18. The trial court

denied the request, and the District of Columbia Court of Appeals affirmed. Id. at 418.

The court noted that a unanimity instruction is required if the events are legally or factually

separate. Id. at 419. The court identified the same four factors later discussed in Hagood

as the factors for determining whether the events were factually separate. Id.

                                              12
       The court in Guevara noted that there were several reasons for concluding that the

incidents were not factually separate, including: (1) all of the threats occurred during the

kidnapping, that is, “during a single course of criminal conduct”; (2) the threats occurred

during a “relatively short time frame” of approximately 45 minutes; and (3) the threats

were made “with the same motive, or the same ‘original intent’: to harm [the victim] and

intimidate him into silence.” Id. at 420. As to the last point, the court rejected Angela’s

contention that each of her threats was produced by fresh impulses or different motives.

Id. at 420 n.15.

       This case far more closely aligns with Guevara than with Hagood. In Guevara, the

assaultive conduct occurred during the kidnapping; here, the assaultive conduct occurred

during the burglary. In Guevara, the assaultive conduct occurred over a “relatively short

time frame” of about 45 minutes; here, the assaultive conduct took place within 5-10

minutes, at most. In Guevara, the motive behind the assaultive conduct was the same—to

harm the victim and intimidate him into silence—here, the motive was the same

throughout—to get out of the Robins’ house. In my view, therefore, just as a unanimity

instruction was not required in Guevara, so too here.5


       5
         In aligning this case with Hagood and distinguishing Guevara, the Majority points
out that the defense in Guevara failed to request a unanimity instruction at trial, and the
court addressed the issue under a plain error standard of review. But that’s what happened
in Hagood as well—the defense failed to request a unanimity instruction at trial, and the
court reviewed the issue for plain error. Hagood, 93 A.3d at 217. Notably, although the
court in Hagood found that the unanimity instruction should have been given, the court
concluded that a reversal was not warranted under a plain error review. Id. at 214.
Moreover, one of the bases on which the court in Hagood distinguished Guevara was that
“the victim was continuously in the presence of his kidnappers throughout the entire

                                            13
                                               II.

                     MR. JOHNSON WAIVED AND FAILED
                 TO PRESERVE THE ISSUES RAISED ON APPEAL

       Assuming for the sake of argument that Mr. Johnson’s duplicity concern was valid,

in my view, Mr. Johnson failed to preserve the issue for appeal. I see two categories of

waivers here. The first category focuses on: (i) the specific objection made at trial, (ii) the

specific errors Mr. Johnson claims on appeal, and (iii) the specific verdicts reached by the

jury. The second category involves the timing of Mr. Johnson’s duplicity objection.

       I will address each in turn.

                                               A.

       It is critical to keep in mind the specific objection that defense counsel eventually

asserted. After the State concluded its rebuttal closing argument, defense counsel argued

that the State had contended in its opening statement that the first-degree assault and use

of a firearm charges were predicated on the gunshot with Ms. Robin’s pistol at the bottom

of the stairs, but that in the State’s rebuttal closing argument, the State also invited the jury

to convict Mr. Johnson for both charges based on his brandishing of the Yellowboy at the

top of the stairs. In the ensuing colloquy, defense counsel was given multiple opportunities

to explain what she was asking the court to do. In response, defense counsel was consistent

in requesting that the court instruct the jury that it must only consider the shooting incident




ordeal—there was no break in the kidnapping which the factfinder could reasonably
perceive to sever the events into distinct criminal acts—and thus we characterized the
incident as a ‘single course of criminal conduct.’” Id. at 220 n. 20. For the same reason,
the case at bar more closely aligns with Guevara than Hagood.
                                               14
at the bottom of the stairs for the first-degree assault and use of a firearm charges.6 With

this in mind, I will turn to the specific waiver and failure to preserve issues.



       6
           The colloquy was as follows:

       THE COURT:                     Okay. What are you asking me to do?
       [DEFENSE COUNSEL]: I’m asking you to instruct the jury that what
       they’re finding guilty or not guilty of is the allegation of firing the gun
       through Ms. Robin’s hand, and that the firearm we’re talking about is the
       revolver.
                                               ***
       THE COURT:                     So what is it you would -- are specifically asking
       me to do?
       [DEFENSE COUNSEL]: I would like you to tell them that what the State
       said is not what they’re deciding. They’re deciding did he commit a first
       degree assault when she was injured by the gun in her hand.
               And did he commit a -- did he use a firearm, meaning the revolver,
       Ms. Robin’s revolver in the course of a crime of violence.
                                               ***
       THE COURT:                     You know, so, I -- again, put on the record what
       you want me to do so the record is clear, [defense counsel].
       [DEFENSE COUNSEL]: I would like to tell them that Mr. Johnson is on
       trial for a first degree assault and this is a firearm first degree assault, using -
       -
       THE COURT:                     Why is that? What – what about the serious
       bodily injury?
       [DEFENSE COUNSEL]: That’s -- I guess that’s possible, so.
       THE COURT:                     Well, see I -- I heard testimony --
       [DEFENSE COUNSEL]: I don’t –
       THE COURT:                     -- from the victim that she has problems with her
       hand. So I think that under the definition of serious bodily injury, and it’s
       directly related to the --
       [DEFENSE COUNSEL]: Okay. Okay.
       THE COURT:                     Okay. All right.
       [DEFENSE COUNSEL]: He’s charged with a single first -- count of first
       degree assault.
       THE COURT:                     Okay.
       [DEFENSE COUNSEL]: And that first degree assault it was alleged by the
       State is that he fired a gun through her hand. It wasn’t that he pointed a gun
       at her in the attic. I understand opening is not evidence.
                                               15
                                              1.

       Defense counsel’s duplicity objection at trial differed from Mr. Johnson’s argument

on appeal. On appeal, Mr. Johnson argues that the trial court should have given a special

unanimity instruction, and short of that, the court should have required the State to elect

between the two incidents as the basis for the assault and use of a firearm charges. Mr.

Johnson does not explain how the specific instruction his counsel requested at trial—which

did not include any derivation of the word “unanimous,” let alone the word itself—should

be considered a special unanimity instruction. Further, defense counsel at trial did not ask

the court to order the State to make an election. In my view, the mismatch between the

specific objection at trial and Mr. Johnson’s claimed error on appeal constitutes a waiver

under Maryland Rule 8-131.7


       7
           Md. Rule 8-131 states:

       (a) Generally. The issues of jurisdiction of the trial court over the subject
       matter and, unless waived under Rule 2-322, over a person may be raised in
       and decided by the appellate court whether or not raised in and decided by
       the trial court. Ordinarily, the appellate court will not decide any other issue
       unless it plainly appears by the record to have been raised in or decided by
       the trial court, but the Court may decide such an issue if necessary or
       desirable to guide the trial court or to avoid the expense and delay of another
       appeal.
       (b) In Court of Appeals--Additional Limitations.
       (1) Prior Appellate Decision. Unless otherwise provided by the order
       granting the writ of certiorari, in reviewing a decision rendered by the Court
       of Special Appeals or by a circuit court acting in an appellate capacity, the
       Court of Appeals ordinarily will consider only an issue that has been raised
       in the petition for certiorari or any cross-petition and that has been preserved
       for review by the Court of Appeals. Whenever an issue raised in a petition
       for certiorari or a cross-petition involves, either expressly or implicitly, the
       assertion that the trial court committed error, the Court of Appeals may

                                             16
                                             2.

       Even if we were to find that there was no mismatch between Mr. Johnson’s “ask”

at trial and his “ask” on appeal, two facts remain: (1) defense counsel’s objection at trial

was limited to the first-degree assault and use of a firearm charges; and (2) the jury

acquitted Mr. Johnson on the first-degree assault count. Thus, even if the court erred as

the Majority holds, such error was harmless beyond a reasonable doubt as to the first-

degree assault charge. See Rubin v. State, 325 Md. 552, 585 (1992). And because defense

counsel’s objection did not go to the second-degree assault charge, Mr. Johnson failed to

preserve an objection as to that count, as required under Rule 8-131. Therefore, his

conviction for second-degree assault should stand.

                                             B.


       consider whether the error was harmless or non-prejudicial even though the
       matter of harm or prejudice was not raised in the petition or in a cross-
       petition.
       (2) No Prior Appellate Decision. Except as otherwise provided in Rule 8-
       304(c), when the Court of Appeals issues a writ of certiorari to review a case
       pending in the Court of Special Appeals before a decision has been rendered
       by that Court, the Court of Appeals will consider those issues that would
       have been cognizable by the Court of Special Appeals.
       (c) Action Tried Without a Jury. When an action has been tried without a
       jury, the appellate court will review the case on both the law and the
       evidence. It will not set aside the judgment of the trial court on the evidence
       unless clearly erroneous, and will give due regard to the opportunity of the
       trial court to judge the credibility of the witnesses.
       (d) Interlocutory Order. On an appeal from a final judgment, an
       interlocutory order previously entered in the action is open to review by the
       Court unless an appeal has previously been taken from that order and decided
       on the merits by the Court.
       (e) Order Denying Motion to Dismiss. An order denying a motion to
       dismiss for failure to state a claim upon which relief can be granted is
       reviewable only on appeal from the judgment.
                                             17
       I would also hold that Mr. Johnson failed to timely raise the issue, notwithstanding

multiple opportunities to do so. First, he should have raised the issue through a timely pre-

trial motion under Rule 4-252. Second, he should have raised the issue with timely

objections to the evidence that created the duplicity concern, as such evidence was offered

at trial. Third, he should have raised the issue through a timely objection to the jury

instructions. He did none of this.

                                             1.

       Mr. Johnson’s duplicity objection was, at bottom, a challenge to the validity of the

indictment entered by the grand jury. See Cooksey v. State, 359 Md. 1, 5-6 (2000). Under

Rule 4-252(a), certain “matters shall be raised by motion in conformity with this Rule and

if not so raised are waived unless the court, for good cause shown, orders otherwise[.]”

Relevant here, one such matter is, under subsection (a)(2), “[a] defect in the charging

document other than its failure to show jurisdiction in the court or its failure to charge an

offense[.]” Under subsection (b), the defendant must file the motion “within 30 days after

the earlier of” his counsel’s entry of appearance or his first appearance before the court.

However, under that same subsection, if grounds for a motion pertaining to a defect in the

indictment are disclosed through the discovery process, the defendant can raise the

duplicity defect by a motion made “within five days” of receiving said discovery. For the

following reasons, I would hold that Mr. Johnson had ample opportunity to raise a duplicity

challenge to the indictment in a timely motion under Rule 4-252, and his failure to do so

constitutes a waiver of any such defect.



                                             18
       Mr. Johnson was indicted by a grand jury with a general form indictment. The

counts in the indictment relevant to Mr. Johnson’s appeal were Count 1 for first-degree

assault under Section 3-202 of the Criminal Law Article (“CR”) of the Maryland Annotated

Code (2021), Count 2 for second-degree assault under CR § 3-203, and Count 3 for use of

a firearm during the commission a violent crime under CR § 4-204(b).8 By statute, a

charging document for an assault charge need not provide more than the name of the victim,

the date of the assault, the county in which the assault occurred, the statute that was

violated, and that the violation was “against the peace, government, and dignity of the

State.” CR § 3-206(a). Because first-degree assault can be charged without including the

specific facts and circumstances, one could plausibly assert that a general form indictment

of the sort used here does not, on its face, reveal a duplicity problem. Clearly, that’s what

the Majority assumes here.

       But that’s not the end of the analysis. Under CR § 3-206(b), a defendant charged

with assault is “entitled to a bill of particulars[,]” the purpose of which is “to guard against

the taking of an accused by surprise by limiting the scope of proof.”9 See Dzikowski v.



       8
          Counts 4 through 10 charged Mr. Johnson with various other crimes during his
burglary of the Robins’ home, and Counts 11 through 21 charged him with various crimes
pertaining to alleged burglaries of other homes. The only counts at issue on appeal are the
first three counts.
       9
           CR § 3-206(b) provides:

       If the general form of indictment or information described in subsection (a)
       of this section is used to charge a crime described in § 3-202, § 3-203, or § 3-
       205 of this subtitle in a case in the circuit court, the defendant, on timely
       demand, is entitled to a bill of particulars.
                                              19
State, 436 Md. 430, 447 (2013) (emphasis added) (quoting McMorris v. State, 277 Md. 62,

70 n.4 (1976)). Although generally a bill of particulars is not considered in “determining

the validity of an indictment[,]” that is not the case if the defendant is statutorily entitled to

one. See State v. Mulkey, 316 Md. 475, 489 (1989). Thus, Mr. Johnson could have

demanded a bill of particulars, and upon receipt of same, could have filed a motion

challenging the indictment on duplicity grounds. The record reflects that Mr. Johnson did

not demand a bill of particulars.10

       Another basis to find that Mr. Johnson waived his right to challenge the indictment

as duplicitous is grounded in Rule 4-252(b), which permits a defendant to raise a duplicity

challenge by a motion made “within five days” of receiving discovery that discloses a

defect in the indictment. The facts that supported Mr. Johnson’s duplicity challenge were

set forth in the statement of probable cause, and again were made known from the State’s

discovery. The probable cause statement included the following description of the events

that day:

       Detective Wisniewski and Detective Lange responded to University of
       Maryland Shock Trauma Center and spoke with Victim Robin. Victim Robin
       advised that she came home and recognized that the table lamp in her
       bedroom was broken. This prompted her to go upstairs in the attic to review
       their home surveillance system. Victim Robin advised as she walked upstairs
       into the attic, she observed an unknown male subject holding her rifle, which
       she knew to be inoperable. She advised that she attempted to remove the rifle
       out of his hands. Victim Robin advised after attempting to take the rifle, she
       ran to the bottom of the stairs and slammed the door in an attempt to keep
       the subject isolated to the upstairs. She advised that she ran to her bedroom
       and retrieved her .357 revolver. She advised that she yelled to Suspect
       Johnson “do not come downstairs.” She advised that he muttered back “I’ll
       shoot you with the rifle, your husband owes me weed.” Victim Robin stated

       10
            Md. Rule 4-241 governs requests for a bill of particulars.
                                               20
         that Defendant Johnson attempted to wrestle the gun from her hands and a
         brief struggle ensued at the bottom of the stairs. She advised that the
         defendant stated “I’m going to kill you now, I’m going to kill you.” She
         advised that she continued to wrestle with him and he bit her on the collar
         bone and then she believes she bit him back on the face. She advised that
         Defendant Johnson pulled the trigger at which time she suffered a gunshot
         wound to her hand.

         Based on this description, Mr. Johnson was on notice that Ms. Robin had alleged:

(1) a physical struggle over the rifle, (2) that Mr. Johnson prevailed in that struggle by

keeping possession of the rifle, (3) that she was prompted by fear to retrieve her gun, and

(4) that Mr. Johnson threatened to shoot her with the rifle. This description also reveals

that Ms. Robin alleged a physical struggle at the bottom of the stairs, that Mr. Johnson bit

her, and that he shot her with her pistol. Thus, the ingredients of a potential duplicity

problem based on Mr. Johnson’s use of two separate firearms as well as other facts

constituting various other forms of assault, were all contained in the statement of probable

cause.

         Additional information was subsequently provided to Mr. Johnson by the State

before trial. After the police and medics arrived, Ms. Robin was taken to the hospital, and

later that day, she was interviewed by police detectives. Mr. Johnson’s counsel received a

recording of the interview several days before trial. In that recording, Ms. Robin described

the encounter, including the incidents at the top and bottom of the stairs. As to the incident

at the top of the stairs, she explained that “he was holding a Yellowboy that my husband

was working on,” and that “we wrestled for the [rifle].” She also explained that she

couldn’t remove the rifle from his hands, so she went to get her pistol. The thought

occurred to her that “maybe my husband has fixed the [rifle]—I should get my pistol.”

                                             21
From this recording, Mr. Johnson knew that Ms. Robin was alleging facts sufficient to

show that a threat was made with the Yellowboy rifle at the top of the stairs, and that she

was put in enough fear to prompt her to retrieve her handgun.

       That defense counsel understood the multiple permutations of fact patterns that

supported the charges is evident if we consider the implications behind the substance of

defense counsel’s objection. Recall that defense counsel’s objection was that the State had

asserted in its opening statement one basis for the assault charge—firing the handgun—

and then in rebuttal invited the jury to convict on another basis—the use of the

Yellowboy.11 The implication behind that objection was that defense counsel had relied

on the State’s opening statement as providing the basis for the charges, and then was

unfairly blind-sided when the State, in its rebuttal, seemingly expanded the charge. But

from a waiver or preservation perspective, that begs some important questions. How did

defense counsel prepare for trial? Which facts did defense counsel believe, before she had

the benefit of the State’s opening statement, supported the assault and the use of a firearm

charges? Clearly, defense counsel was prepared to address at trial the facts concerning the

Yellowboy rifle because, as shown below, she did address those facts both in her opening

statement and in her cross-examination of Ms. Robin, and quite vigorously at that. Defense

counsel’s ability to prepare to address such facts at trial shows, in my view, that ample




       11
          In my view, the State’s closing did not invite the jury to look at the incident as
separate offenses. When the entirety of the State’s arguments are read in context, it appears
to me that the State was arguing that there was one continuous assault.
                                             22
information was provided pre-trial for Mr. Johnson to timely raise a duplicity concern. On

that basis alone, I would affirm.

                                              2.
       Proceeding from the premise—incorrect though it is—that there was no duplicity

issue discernible from either the charging document or the State’s discovery responses, the

Majority states that “[t]he same constitutional unanimity concerns arise where the State

presents evidence of multiple distinct incidents to prove a crime charged as a single count,

namely, that the jury will not unanimously agree as to which criminal incident the

defendant committed.” Maj. slip op. at 9.

       Assuming this premise is true, the critical question left unaddressed by the Majority

is what, if anything, should a defendant do to preserve the issue as the evidence comes in

at trial? In my view, just as a defendant is required to timely raise a duplicity problem if

one is apparent or discoverable from the charging document, so too, we should require a

defendant to discern and raise a duplicity problem arising from the evidence as the evidence

is admitted at trial. The tools already exist for doing so.

       Under Rule 4-323(a), “[a]n objection to the admission of evidence shall be made at

the time the evidence is offered or as soon thereafter as the grounds for objection become

apparent.” If the State attempts to introduce evidence that creates a duplicity concern, the

defendant has, in my view, the obligation to timely object on all appropriate grounds,




                                              23
including those set forth in Rules 5-40212 and 5-403.13,   14
                                                                And if the evidence is deemed

admissible for some other purpose (perhaps to prove a non-duplicitous count in the

indictment), the defendant has the right to request a limiting instruction under Rule 5-105,

which provides that “[w]hen evidence is admitted that is admissible . . . for one purpose

but not admissible . . . for another purpose, the court, upon request, shall restrict the

evidence to its proper scope and instruct the jury accordingly.”

       If we assume for the sake of argument there was a valid duplicity concern, then a

timely objection to the evidence, if successful, would have had the salutary effect of

requiring the State to tailor its evidence to the specific incident underlying the charge—




       12
           Md. Rule 5-402 provides: “Except as otherwise provided by constitutions,
statutes, or these rules, or by decisional law not inconsistent with these rules, all relevant
evidence is admissible. Evidence that is not relevant is not admissible.”
       13
          Md. Rule 5-403 provides: “Although relevant, evidence may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice, confusion of
the issues, or misleading the jury, or by considerations of undue delay, waste of time, or
needless presentation of cumulative evidence.”
       14
           This Court implied in Cooksey that objections of that sort would likely be
appropriate. 359 Md. 1. In Cooksey, the State sought to navigate around a duplicity defect
in its indictment and stave off dismissal by advocating for the rule that Majority adopts
here—a special unanimity instruction or election by the State at the conclusion of the trial.
Id. at 25-26. Holding steadfast to the view that duplicity is a pleading issue, we rejected
the State’s proposal precisely because it would be too little too late. Id. at 26. That is,
because the evidence supporting the duplicitous charge—much of which would have
otherwise been inadmissible—was already admitted, the risk of a unanimity problem was
not sufficiently mitigated. Id. Defendants are expected to always remain vigilant in
identifying grounds to object to evidence, and I see no reason why inadmissible evidence
giving rise to a duplicity problem should be treated any differently.
                                             24
that is, using the Majority’s formulation of the rule, the State would have been required to

make an election.15

       Alternatively, had Mr. Johnson asserted a timely objection, it is possible the

evidence could have been deemed admissible for some other purpose (perhaps to prove a

non-duplicitous count in the indictment), in which case Mr. Johnson could have requested

a limiting instruction under Rule 5-105, which provides that “[w]hen evidence is admitted

that is admissible . . . for one purpose but not admissible . . . for another purpose, the court,

upon request, shall restrict the evidence to its proper scope and instruct the jury

accordingly.” Under that scenario, Mr. Johnson would have been granted the functional

equivalent of the limiting instruction he later requested, but at a time when the State could

have adjusted its trial presentation accordingly.

       Put simply, if we are going to hold that the court must give a specific unanimity

instruction or require the State to make an election when a duplicity issue first arises from

the evidence admitted at trial, there is no sound reason to treat the admission of such

problematic evidence any different from the way all other objectionable evidence is treated.

That means that unless a timely objection is made as required by Rule 4-323, any error

arising from the admission of such evidence should be deemed waived.

       Here, requiring a timely objection would be fatal to Mr. Johnson’s appeal. In its

opening statement, the State described the events at the top of the stairs as follows:

             She goes up to the attic. Gets up into the attic, and that’s where she
       encounters Mr. Johnson. She encounters Mr. Johnson holding a rifle, and it

       15
         And if the objection had been overruled, then the issue would have been preserved
for appeal.
                                               25
       was a rifle that belonged to the Robins, the homeowners, because they have
       guns.
               He racked the lever, told her it was loaded. There was a brief struggle
       over that gun, and upstairs in that attic, fortunately, Solomon was not up there
       with her, her son, he was still downstairs. She screamed for him to get out.
       To go wait outside .
               So it was at that point after Mr. Johnson racks the -- the lever on that
       rifle she disengages. She goes back downstairs. She closes that attic door.
       She goes to get her own gun out of her safe in her bedroom. And she loads
       that gun.

       The State further explained in its opening that Mr. Johnson ratcheted up the burglary

to a “different level by arming himself. By picking up that rifle that was up in the attic.

By threatening Ms. Robin. By trying to scare her to get her out of there so he could make

his get away.” Thus, from the very beginning of the trial, it was evident that the State

intended to prove that the events at the top of the stairs supported the counts for first-degree

assault and use of a firearm. Certainly, Mr. Johnson’s counsel was prepared for that line

of attack because, after acknowledging in her opening statement that Mr. Johnson

committed a burglary, she addressed those facts head-on, telling the jury that Mr. Johnson

did not intend to put Ms. Robin in fear when he held the Yellowboy, and that Ms. Robin

knew the rifle was inoperable; therefore, she was not, in fact, put in fear.16


       16
            Defense counsel stated:

              This case is about a burglary. It's about a burglary that went terribly
       wrong. Um, the homeowner Mrs. Robin came home. She knew the house --
       or she thought the house was in disarray. So instead of taking her son out
       immediately and calling 911, she chose to go into the house and look around.
              She does go up to the attic where he is standing, holding a gun called
       -- which she calls a Yellowboy, which is an old fashioned lever type rifle.
              Um, she knew that that gun was inoperable. She knew that her
       husband was working on that gun. And he wasn’t threatening her with the

                                              26
       As foreshadowed by the State’s opening, evidence of an assault with the Yellowboy

at the top of the stairs was presented in the State’s prima facie case through Ms. Robin’s

testimony, all of which was admitted without objection.17 Such evidence was not, as far as

I can tell, relevant to any counts other than the assault and use of a firearm charges. Mr.

Johnson could have objected to such evidence pursuant to Rules 5-402 and/or 5-403.

Alternatively, Mr. Johnson could have asked the trial judge to instruct the jury pursuant to

Rule 5-105 that it may not consider such evidence for the first-degree assault and use of a

firearm charges. Mr. Johnson did neither.

       Instead, defense counsel tackled the issue in her cross-examination. Focusing on

the events that transpired at the top of the stairs, defense counsel attempted to demonstrate

that Ms. Robin knew the rifle wasn’t loaded and that she thought Mr. Johnson’s demeanor

was relaxed, all with the implication that she was not put in fear. 18 Again, as far as I can




       gun. He was holding it potentially as something he may have thought about
       stealing.
       17
            The Majority describes her testimony at length, thus, it will not be repeated here.
       18
            Such cross-examination included:

       QUESTION: Um, now I want to -- I have a couple more questions about the
       Yellowboy. You’ve said you have a practice in your home of keeping guns
       locked away?
       ANSWER: Yes.
       QUESTION: For safety reasons?
       ANSWER: Right.
       QUESTION: If a gun works you’ve got to put it away in the safe if you’re
       not using it?
       ANSWER: That is certainly the goal.

                                               27
QUESTION: And the cowboy guns, they’re real guns, they can really hurt
somebody?
ANSWER: Yes.
QUESTION: So, you were aware that had the gun been functioning, your
husband would have put it in the safe?
ANSWER: I was aware that had that gun been functioning, it not be 1
o’clock in the morning and my husband exhausted and in pain, he would
have walked down two flights of stairs, gone through the four to the left,
three to the right, two the left, turn clack, pull, open and put it away, and then
walked back up and a flight of stairs to go to bed.
QUESTION: And the last, um -- the last information you had regarding the
Yellowboy was that it wasn’t functioning?
ANSWER: Correct.

                             ***

QUESTION: You were confident --
ANSWER: Right.
QUESTION: -- at that point it wasn’t loaded?
ANSWER: Absolutely.
QUESTION: All right.
ANSWER: I thought it didn’t work.
QUESTION: And you heard yourself on 911, basically screaming at him on
two occasions, I think, that -- “that’s not loaded”?
ANSWER: Right.
QUESTION: And would you agree on that 911 tape you’re not expressing
any fear of the Yellowboy, are you?
ANSWER: I think the only thing I’m expressing fear of is him coming
down the damn stairs.

                             ***

QUESTION: You characterized Mr. Johnson’s demeanor as very calm?
ANSWER: Yeah, it was weird.
QUESTION: So from the moment you first went up to the attic, um, that’s
what struck you, he’s calm?
ANSWER: It was blank.
QUESTION: He had a flat affect?
ANSWER: Yes.
QUESTION: What does that mean “flat affect”?
ANSWER: Not a lot --

                                       28
tell, none of this testimony was relevant to any charges other than assault and use of a

firearm. I would therefore hold that Mr. Johnson’s failure to object to the admission of the

evidence or request a limiting instruction under Rule 5-105 constitutes a waiver of the issue

on appeal.

                                             3.

       Even if Mr. Johnson is excused from failing to timely raise the issue pre-trial or as

the evidence came in, then, in my view, he should have raised the issue, at the very latest,

when the court instructed the jury. Rule 4-325(f) provides that “[n]o party may assign as

error the giving or the failure to give an instruction unless the party objects on the record

promptly after the court instructs the jury, stating distinctly the matter to which the party




       QUESTION: No --
       ANSWER: -- of expression in his face. He was very, almost like automata.
       He was -- he was -- he was weird. I mean, normally you would think, oh,
       crap, I got caught. I should run away. There was none of that. Oh, I’ve been
       busted. You know, it was just this flat, nothing, super weird.
       QUESTION: No emotions were expressed toward you?
       ANSWER: No.
       QUESTION: He wasn’t at any point, um, I’m talking prior to the whatever
       the gun incident was down in the hallway, um, he wasn’t yelling at you?
       ANSWER: Correct.
       QUESTION: He wasn’t expressing anger toward you?
       ANSWER: He wasn’t expressing anything.
       QUESTION: Even when you -- you say you tried to take the Yellowboy from
       him he didn’t have any of those emotions?
       ANSWER: He just said “this things loaded.” And yanked it back.
       QUESTION: Uh, he was if -- if you could hear him speaking at all he was
       muttering or mumbling?
       ANSWER: Well, he didn’t mutter in the attic. He very clearly spoke “this
       things loaded”, and then racked the lever. And then, he said something about
       weed, but my blood was rushing in my ears and I couldn’t -- I wasn’t really
       hearing a whole lot at that point.
                                             29
objects and the grounds of the objection.” The Majority gives Mr. Johnson a pass for

failing to comply with this requirement.

       As to the assault charges, again recall that Mr. Johnson’s objection was that the State

informed the jury in its opening statement that the first-degree assault charge was based on

the shooting incident at the bottom of the stairs, and that in closing, the State suggested the

Yellowboy incident at the top of the stairs as another basis for first-degree assault. If Mr.

Johnson truly believed, based on the State’s opening statement, that the first-degree assault

charge was limited to the shooting at the bottom of the stairs, then, in addition to timely

objecting to the evidence, as discussed above, Mr. Johnson should have objected to the jury

instructions that provided the jury with an alternative path to a conviction for first-degree

assault.

       There are three distinct types of second-degree assault: “(1) intent to frighten,

(2) attempted battery, and (3) battery.” Jones v. State, 440 Md. 450, 455 (2014) (citing

CR § 3-203 and quoting Snyder v. State, 210 Md. App. 370, 382 (2013)). The jury

instruction for second-degree assault in the Maryland Criminal Pattern Jury Instructions

provides a separate version for each type. See MPJI-Cr 4:01 (providing version “A” for

intent to frighten, version “B” for attempted battery, and version “C” for battery). The

Notes on Use for this instruction offer two pieces of advice relevant here. First, only the

versions that are generated by the facts of the case should be used. Second, although the

attempted battery and battery versions “may both be applicable, it is unlikely that both” the

intent to frighten and battery versions would be applicable in the same case.



                                              30
       First-degree assault includes each of the elements of second-degree assault, plus at

least one of the following two elements: (1) use of a firearm to commit the assault; or (2) an

intention by the defendant to inflict serious physical injury in committing the assault. See

MPJI-Cr 4:01.1A. Based on these pattern instructions, if the first-degree assault charge

had been predicated solely on the shooting at the bottom of the stairs—which was the

premise of defense counsel’s objection—then only the battery version of the second-degree

assault instruction would have been appropriate. Yet the court, without objection by

defense counsel, instructed the jury on both the intent to frighten and battery versions of

assault.19 By failing to object to the instruction that gave the jury an alternative path to an

assault conviction, I would hold that Mr. Johnson waived the issue on appeal.


       19
            Relevant here, the judge instructed as follows:

               There are two -- actually, there’s several ways in one may commit a
       second degree assault, those that are applicable in this case are what we call
       intent to frighten or battery.
               An intent to frighten type of second degree assault is as follows.
       Assault is intentionally frightening another person with the threat of
       immediate offensive contact or physical harm.
               In order to convict the defendant of the intent to frighten form of
       second degree assault the State must prove, that the defendant committed an
       act with the intent to place Jeanne Robin in fear of immediate offensive
       physical contact or physical harm. That the defendant had the apparent ability
       at the time to bring about offensive physical contact or physical harm.
               That Jeanne Robin reasonably feared immediate offensive physical
       contact or physical harm. And this -- the defendant's actions were not legally
       justified.
               Now, I'm going to describe the battery form of second degree assault.
       Assault is causing offensive physical contact to another person. In order to
       convict the defendant of the battery form of second degree assault the State
       must prove that the defendant caused offensive physical contact or physical
       harm to Jeanne Robin. That the contact was the result of an intentional or

                                               31
      The same goes for the use of a firearm charge. The jury was instructed that to

convict on that count, the State “must prove that the defendant committed first degree


      reckless act of the defendant and was not accidental. And that the contact
      was not consented to by Jeanne Robin and was not legally justified.

                                   ***

             In order to prove the defendant committed a first degree assault of
      Jeanne Robin, the State must prove the intent to frighten or battery form of
      second degree assault, and must also prove that the defendant used a firearm
      to commit the assault or intended to cause serious physical injury in the
      commission of the assault.
             A firearm is a weapon that propels a bullet by gunpowder or similar
      explosive.
             Serious physical injury means an injury that creates a substantial risk
      of death or causing serious and permanent or serious and protracted
      disfigurement or loss or impairment of the function of anybody -- any bodily
      member or organ.

      And as to the use of a firearm charge, the court instructed:

              The defendant is charged with the use of a firearm in the commission
      of a felony or crime of violence. First degree assault and first degree burglary
      both are felonies and crimes of violence.
              In order to convict the defendant of use of a firearm in the commission
      of a crime of violence the State must prove that the defendant committed first
      degree assault and/or first degree burglary. That the defendant used a firearm
      in the commission of first degree assault and/or first degree burglary.
              A firearm is a weapon that fires, is designed to fire or may readily be
      converted to fire a projectile by the action of an explosive such as gunpowder
      or -- or the frame or receiver of such a weapon.
              A firearm in this context includes an antique firearm, handgun, rifle,
      shotgun, short barrel rifle, short barrel shotgun, starter gun or any other
      firearm whether loaded or unloaded.
              Use of a firearm includes brandishing, displaying, striking with, firing
      or attempting to fire a firearm in the furtherance of the felony or crime of
      violence.
              A person uses a firearm when he uses it to create fear of harm.
              The defendant need not -- need not injure anyone with the firearm,
      however, mere possession of a firearm at or near the crime is not sufficient.
                                            32
assault and/or first degree burglary” and that he “used a firearm in the commission” thereof.

We know that the jury acquitted Mr. Johnson of first-degree assault, leaving first-degree

burglary as the sole possible predicate for that charge. Mr. Johnson conceded to the jury

that he was guilty of first-degree burglary; thus, the only issue was whether he used a

firearm while doing so. On that issue, the trial judge instructed the jury that “[u]se of a

firearm includes brandishing, displaying, striking with, firing or attempting to fire a

firearm in the furtherance of the felony or crime of violence.” (Emphasis added). The

jury was also instructed that the definition of “firearm” included “an antique firearm,

handgun, rifle, shotgun, short barrel rifle, short barrel shotgun, starter gun or any other

firearm whether loaded or unloaded.” (Emphasis added). In sum, the jury was instructed

without objection by defense counsel that Mr. Johnson could be found guilty of first-degree

assault if he brandished a rifle in the commission of the first-degree burglary. If defense

counsel believed that only the handgun incident was in play for the use of a firearm charge,

it was incumbent on defense counsel to timely object to the instruction that provided an

alternative basis to convict on that count. The failure to do so constitutes a waiver of this

issue on appeal.

                                            ***

       As discussed above, Mr. Johnson had multiple opportunities to spot and raise the

duplicity issue before the closing arguments, starting with the charging document and

ending with the jury instructions. Indeed, Mr. Johnson confronted and addressed the facts

at trial that gave rise to his belatedly raised duplicity concern. Given the constitutional

right at stake—the right to a unanimous verdict—a defendant should be required to raise

                                             33
such a concern at the earliest possible time, because otherwise, as explained below, the

defendant could time the duplicity objection to secure and optimize an unfair tactical

advantage.

       Under Rule 8-131(b)(2), this Court ordinarily does not address issues that were not

raised in the petition or cross-petition for certiorari, and on that basis, the Majority declines

to address the foregoing waiver issues. I disagree with that approach. First, when

subsections (a) and (b) of Rule 8-131 are considered together, it seems to me that one

party’s failure to raise a waiver issue does not require an appellate court to give the other

party a pass for failing to properly preserve an issue in the trial court. Second, at a

minimum, any review of the issue should be conducted under the more stringent plain error

standard, as the courts did in Hagood and Guevara. Hagood, 93 A.3d at 221-25; Guevara,

77 A.3d at 423. The Majority’s failure to do so here was a mistake.

       The potential fallout from not addressing or acknowledging Mr. Johnson’s failure

to preserve the issue in the trial court is too significant to ignore. In close call cases, it may

not be so easy for the State, acting in good faith, to determine whether separate incidents

should be charged as a single offense or as separate offenses. For example, here, if the

State had charged Mr. Johnson with multiple counts of assault—for the threat with the

Yellowboy, the hitting, the biting, and the shooting at the bottom of the stairs, or some

combination thereof—then Mr. Johnson could have challenged the indictment on

multiplicity grounds.

       If the State errs on the duplicitous side by including multiple incidents in a single

count, the defect in the indictment cannot be cured by an amendment, and, therefore, is

                                               34
subject to dismissal. See State v. Beers, 21 Md. App. 39, 43-44 (1974); Cooksey, 359 Md.

at 27. However, all is not lost for the State because it can rectify the problem by filing a

superseding indictment that charges each offense in separate counts. See Tracy v. State,

319 Md. 452, 456-57 (1990); State v. Ferguson, 218 Md. App. 670, 684-85 (2014).

       On the other hand, if the State errs on the multiplicity side by charging the defendant

with separate offenses, the worst that can happen is that “[t]he court may respond to a

successful objection by requiring the prosecutor to elect one count, consolidating the

various counts, or simply advising the jury that only one offense is charged.” Albrecht v.

State, 105 Md. App. 45, 56 (1995) (quoting 2 W.R. LaFave & J.H. Israel, CRIMINAL

PROCEDURE § 19.2(e) at 457-58 (1984)). Thus, whether the indictment is duplicitous or

multiplicitous, so long as the issue is timely raised, the State will have the opportunity to

fix the problem before it’s too late and the case could then be decided on its merits.

       The defendant’s timing in raising the issue matters. From a defendant’s standpoint,

the benefit of a successful duplicity challenge—protection of the right to a unanimous

verdict—comes with the risk that he may very well get what he asks for, in which case, he

could face the risk of multiple sentences for what could be viewed as a single offense.

Depending on the facts of the case, a rational defendant may not wish to take that chance.

For example, here, Mr. Johnson could have rationally decided not to make a duplicity

objection under Rule 4-252(b) out of concern that he could be charged, convicted, and

sentenced for two separate first-degree assaults. Thus, if a defendant is required to timely

raise the issue, there would no strategic advantage to raise a duplicity objection unless he



                                             35
truly believes his right to a unanimous verdict would otherwise be imperiled. That’s as it

should be.

       By the time closing arguments are concluded, however, the risk/benefit calculus has

shifted significantly in the defendant’s favor. By then, jeopardy has already attached,

thereby precluding the State from filing a superseding indictment. Ferguson, 218 Md.

App. at 685. At that point, making a duplicity objection and requesting a special unanimity

instruction is all upside and no downside for a defendant in Mr. Johnson’s position. If the

defendant is permitted to raise the issue after closing arguments, the worst that can happen

is that the trial judge declines. On the upside, however, if the court grants the request, then

the jury will be instructed that it cannot convict unless they unanimously agree precisely

when and how—out of multiple possibilities—the offense was committed. Such an

instruction at that juncture surely increases the odds of an acquittal. And the jury is being

so instructed after jeopardy attached, so it’s too late for the State to fix the problem.

       It’s an ingenious tactic. As a result of the Majority’s decision, Mr. Johnson and

defendants in a similar position will get the benefit of separating the incidents into separate

offenses, without exposing themselves to the associated risk of multiple convictions and

sentences. Such a result strikes me as patently unfair and unjust. Further, I am concerned

that to prevent a recurrence of this scenario, when faced with the choice of erring on the

side of duplicity or multiplicity in future close call cases, the State might prefer to risk a

multiplicity challenge by charging separate offenses. In the aggregate, that would, in my

view, redound to the detriment of future defendants in similar situations.



                                              36
                                     CONCLUSION

       For the foregoing reasons, I respectfully dissent.

       Chief Judge Getty and Judge McDonald authorize me to state that they join in this

dissent.




                                             37